Exhibit 10.3

THIRD AMENDED AND RESTATED LOAN AGREEMENT

RTI SURGICAL, INC.,

as Borrower

and

TD BANK, N.A.,

as Administrative Agent,

and

TD BANK, N.A.

and

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

as Lenders

and

TD SECURITIES “USA” LLC, as Bookrunner and Joint Lead Arranger, and

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Joint Lead Arranger

Dated as of August 3, 2017



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED LOAN AGREEMENT

This Third Amended and Restated Loan Agreement (this “Agreement”) is dated
August 3, 2017 (the “Amendment Date”), by and among: (i) RTI Surgical, Inc., a
Delaware corporation formerly known as RTI Biologics, Inc. (“Borrower”); (ii) TD
Bank, N.A., a national banking association, as administrative agent for the
Lenders (in such capacity, including any successor thereto, the “Administrative
Agent”); and (iii) each of the Lenders from time to time a party hereto.

Borrower desires to modify its financing arrangements with Lenders and Lenders
are willing to modify Borrower’s existing loans and extensions of credit under
the terms and provisions set forth in this Agreement.

This Agreement amends and restates in its entirety that certain Second Amended
and Restated Credit Agreement, dated July 16, 2013, by and among Borrower, the
Administrative Agent and the Lenders, as amended by: (i) that certain First
Amendment to Second Amended and Restated Loan Agreement, dated December 30,
2013; (ii) that certain Second Amendment to Second Amended and Restated Loan
Agreement, dated October 15, 2014; (iii) that certain Third Amendment to Second
Amended and Restated Loan Agreement, dated June 29, 2015, (iv) that certain
Fourth Amendment to Second Amended and Restated Loan Agreement, dated June 29,
2016, (v) that certain Fifth Amendment to Second Amended and Restated Loan
Agreement, dated November 7, 2016, and (vi) that certain Sixth Amendment to
Second Amended and Restated Loan Agreement, dated February 28, 2017 (the “Prior
Loan Agreement”).

Upon the execution and delivery of this Agreement and effective upon the
Amendment Date, First Tennessee Bank National Association shall become a Joint
Lead Arranger with respect to the financing arrangements contemplated by this
Agreement. By their execution and delivery of this Agreement, Lenders hereby
provide their consent to Borrower’s sale of its CTS Business (as defined herein)
for a cash purchase price of not less than $54,000,000.

The parties desire to define the terms and conditions of their relationship in
writing.

Now, therefore, the parties hereto, intending to be legally bound, hereby agree
that the Prior Loan Agreement is hereby amended and restated in its entirety as
follows:

SECTION 1

DEFINITIONS AND INTERPRETATIONS

1.1    Terms Defined. As used in this Agreement, the following terms have the
following respective meanings:

(a) “Account” means all of the “accounts” (as that term is defined in the UCC)
of Borrower, whether now existing or hereafter arising.

(b) “Account Debtor” means any Person obligated on any Account owing to
Borrower.

(c) “Acquired Entity” is defined in Section 6.1(b).



--------------------------------------------------------------------------------

(d) “Adjusted LIBOR Rate” means a per annum interest rate determined pursuant to
the following formula:

 

Adjusted LIBOR Rate     =

   London Interbank Offered Rate    1 – LIBOR Reserve Percentage

(e) “AdvaMed Code” is defined in Section 4.14(i).

(f) “Advance(s)” means any monies advanced or credit extended to Borrower by
Lender under the Revolving Credit.

(g) “Advance Date” is defined in Section 2.3(b)(ii).

(h) “Advance Request” is defined in Section 2.3(b)(ii).

(i) “Affiliate” means with respect to any Person, (i) any Person which, directly
or indirectly through one or more intermediaries controls, or is controlled by,
or is under common control with, such Person, or (ii) any Person who is a
director or officer (A) of such Person, (B) of any Subsidiary of such Person, or
(C) of any person described in clause (i) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote five percent (5%) or more of the Capital Stock having ordinary voting power
for the election of directors (or comparable equivalent) of such Person, or
(y) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Control may be by ownership, contract,
or otherwise.

(j) “Alternate Rate” is defined in Section 2.12.

(k) “Anti-Terrorism Laws” means any statute, treaty, law (including common law),
ordinance, regulation, rule, order, opinion, release, injunction, writ, decree
or award of any Governmental Authority relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

(l) “Applicable Basis Points” is defined in Section 2.9(b).

(m) “Asset Sale” means the sale, transfer, lease, license or other disposition
by Borrower, or by any Subsidiary of Borrower, to any Person other than Borrower
or any such Subsidiary, of any Property (excluding any such disposition
permitted by Section 6.2) now owned, or hereafter acquired, of any nature
whatsoever in any transaction or series of related transactions other than the
sale of Inventory in the ordinary course of business. An “Asset Sale” includes,
but is not limited to, a merger, consolidation, division, conversion,
dissolution or liquidation.

(n) “Assignment of Claims Act” means the Federal Assignment of Claims Act, 31
U.S.C. § 3727 et seq., as amended from time to time.

(o) “Authorized Officer” means any officer (or comparable equivalent) of
Borrower authorized by specific resolution of Borrower to request Advances or
execute Covenant Compliance Certificates as set forth in the authorization
certificate delivered to Lender substantially in the form of Exhibit B.

(p) “Bank Affiliate” means with respect to any Lender, any Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with Lender. For purposes of this definition, control of a Person shall
mean the power, direct or indirect, (i) to vote twenty-five percent (25%) or
more of any class of Capital Stock having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
any such Person, or (ii) to direct or cause the direction of the management and
policies of such Person whether by ownership of Capital Stock, contract or
otherwise.

 

-2-



--------------------------------------------------------------------------------

(q) “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereinafter in effect, or any successor statute.

(r) “Blocked Person” is defined in Section 4.25(b).

(s) “Borrowing Certificate” means the certificate delivered to Administrative
Agent by Borrower substantially in the form of Exhibit F.

(t) “Business Day” means any day other than a Saturday, Sunday or federal
holiday (or a day on which commercial banks in New York City are required or
permitted to close) on which Administrative Agent is open and conducting its
customary banking transactions.

(u) “Capitalized Lease Obligations” means any Indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP, consistently applied.

(v) “Capital Expenditures” means, for any period, the aggregate of all
expenditures (including that portion of Capitalized Lease Obligations
attributable to that period) made in respect of the purchase, construction or
other acquisition of fixed or capital assets, determined in accordance with
GAAP.

(w) “Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
other ownership interests in a Person (other than a corporation) and any and all
warrants or options to purchase any of the foregoing, but excluding from all of
the foregoing any debt securities convertible into or exchangeable for Capital
Stock (and/or cash based on the value of Capital Stock).

(x) “Cash Collateral Pledge Agreement” means that Cash Collateral Pledge
Agreement to be executed by Borrower granting a first perfected security
interest in the CTS Tax Escrow Account in favor of Administrative Agent and
Lenders.

(y) “Change of Control” means the earliest to occur of (i) a “person” or “group”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act, but excluding any employee benefit plan of such person and its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Securities
Exchange Act), directly or indirectly, of more than fifty percent (50%) of the
then outstanding voting stock of Borrower, and (ii) during any period of twelve
(12) consecutive months, the board of directors of Borrower shall cease to
consist of a majority of the Continuing Directors.

(z) “Closing” is defined in Section 3.6.

(aa) “Code” means the Internal Revenue Code of 1986, as amended, as the same may
be in effect, from time to time.

(bb) “Collateral” means all of the Property and interests in Property described
in Section 2.15 and all other Property, and interests in Property that now or
hereafter secure payment of the Obligations and satisfaction by Borrower of all
covenants and undertakings contained in this Agreement and the other Loan
Documents.

 

-3-



--------------------------------------------------------------------------------

(cc) “Consolidated Amortization Expense” means, for any period, the aggregate
consolidated amount of amortization expenses of Borrower, as determined in
accordance with GAAP.

(dd) “Consolidated Depreciation Expense” means for any period, the aggregate,
consolidated amount of depreciation expenses of Borrower, as determined in
accordance with GAAP.

(ee) “Consolidated EBITDA” means, for any period, Borrower’s Consolidated Net
Income (or deficit) plus (i) Consolidated Interest Expense, plus
(ii) Consolidated Depreciation Expense, plus (iii) Consolidated Amortization
Expense, plus (iv) Consolidated Tax Expense, plus (v) Extraordinary Expenses
minus (vi) Extraordinary Income, all as determined in accordance with GAAP. For
purposes of the financial covenant calculations contemplated by Section 5.12,
Borrower’s quarterly Consolidated EBITDA, inclusive of authorized one time
charges and excluding EBITDA generated by Borrower’s CTS Business shall be as
set forth on Appendix 1 attached hereto.

(ff) “Consolidated Interest Expense” means, for any period (without
duplication), the aggregate, consolidated amount of interest expense required to
be paid or accrued during such period on all Indebtedness of Borrower
outstanding during all or any part of such period, as determined in accordance
with GAAP.

(gg) “Consolidated Net Income” means, for any period, consolidated net income
after taxes of Borrower as such would appear on Borrower’s consolidated
statement of income, prepared in accordance with GAAP.

(hh) “Consolidated Tax Expense” means, for any period, the aggregate
consolidated amount of income tax expenses of Borrower, as determined in
accordance with GAAP.

(ii) “Continuing Directors” shall mean the directors of Borrower on the
Amendment Date, and each other director, if, in each case, such other directors’
nomination for election to the board of directors of Borrower is recommended by
a majority of the then Continuing Directors.

(jj) “Contract” means any written or oral legally binding contract, agreement,
instrument, commitment or undertaking of any nature (including leases, licenses,
mortgages, notes, guarantees, sublicenses, subcontracts, letters of intent and
purchase orders) as of the Amendment Date or as may hereafter be in effect.

(kk) “Covenant Compliance Certificate” is defined in Section 5.15.

(ll) “CTS Business” means Borrower’s Cardiothoracic Segments (CTS) business.

(mm) “CTS Tax Escrow Account” means the deposit account at First Tennessee Bank
into which Borrower shall deposit not less than $12,000,000 of cash proceeds
received upon the closing of the sale of Borrower’s CTS Business.

(nn) “Default” means any event, act, condition or occurrence which with notice,
or lapse of time or both, would constitute an Event of Default hereunder.

(oo) “Defaulting Lender” means any Lender that: (i) has failed, within two
(2) Business Days of the date required to be funded or paid, to (A) fund any
portion of its Loan or (B) pay over to

 

-4-



--------------------------------------------------------------------------------

Borrower any other amount required to be paid by it under this Agreement,
unless, in the case of clause (A) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied; (ii) has
notified Borrower in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit; or (iii) has become the
subject of a bankruptcy, insolvency or similar event.

(pp) “Director Indemnification Agreement” means that certain Indemnification
Agreement, dated July 16, 2013, by and between Borrower and its directors.

(qq) “Disqualified Stock” means any Capital Stock which by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event (i) matures or is mandatorily
redeemable for any reason, (ii) is convertible or exchangeable for Indebtedness
or Capital Stock that meets the requirements of clauses (i) and (ii), or
(iii) is redeemable at the option of the holder thereof, in whole or in part, in
each case on or prior to the Term Loan Maturity Date.

(rr) “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the grant of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith or entering into an agreement to do any of the foregoing.

(ss) “Distribution” means:

(i)    Cash dividends or other cash distributions on any now or hereafter
outstanding Capital Stock of Borrower;

(ii)    The redemption, repurchase, defeasance or acquisition of such Capital
Stock or of warrants, rights or other options to purchase such Capital Stock;
and

(iii)    Any loans or advances (other than salaries), to any shareholder(s),
partner(s) or member(s) of Borrower or any Subsidiary of Borrower.

(tt) “Dividend Payment” is defined in Section 2.2(c)(i).

(uu) “Dividend Payment Date” is defined in Section 2.2(c)(i).

(vv) “Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” mean the lawful
money of the United States of America.

(ww) “Domestic Subsidiary” shall mean any Subsidiary that is organized under the
laws of the United States of America, any state thereof or the District of
Columbia.

(xx) “Domestic Subsidiary Patent Security Agreement” means that certain security
agreement dated July 16, 2013 executed by each Domestic Subsidiary (other than
RTI Donor Services) granting a security interest in the Patent Collateral of
such Domestic Subsidiary (as defined in such Domestic Subsidiary Patent Security
Agreement) in favor of Administrative Agent and Lenders.

 

-5-



--------------------------------------------------------------------------------

(yy) “Domestic Subsidiary Security Agreement” means that certain security
agreement dated July 16, 2013 executed by each Domestic Subsidiary (other than
RTI Donor Services) in favor of Administrative Agent and Lenders.

(zz) “Domestic Subsidiary Trademark Security Agreement” means that certain
security agreement dated July 16, 2013 executed by each Domestic Subsidiary
(other than RTI Donor Services) granting a security interest in the Trademarks
of such Domestic Subsidiary (as defined in such Domestic Subsidiary Trademark
Security Agreement) in favor of Administrative Agent and Lenders.

(aaa) “Environmental Laws” means any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees and any and all common law requirements, rules and bases of
liability regulating, relating to or imposing liability or standards of conduct
concerning pollution, protection of the environment, or the impact of Hazardous
Substances on human health or the environment, as now or may at any time
hereafter be in effect from time to time.

(bbb) “ERISA” means the Employee Retirement Income Security Act of 1974, as the
same may be in effect, from time to time.

(ccc) “Escrow Agreement” means that certain Escrow Agreement to be executed by
Borrower and First Tennessee Bank setting forth the terms and conditions of
Borrower’s cash deposit of not less than $12,000,000 for payment of taxes
payable by reason of the sale of Borrower’s CTS Business.

(ddd) “Event of Default” is defined in Section 7.1.

(eee) “Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced and as may be in effect
from time to time.

(fff) “Expenses” is defined in Section 9.6.

(ggg) “Extraordinary Income” shall consist of one-time non-recurring income
items, including, but not limited to, gains on sale and acquisition related
recapture of contingent or escrowed purchase money payments.

(hhh) “Extraordinary Expenses” means any one-time expenses such as: (i) non-cash
intangible asset impairment charges; (ii) non-cash stock based compensation;
(iii) currently authorized one time charges of (A) $3,300,000 in proxy,
severance and restructure charges in the Quarter ending June 30, 2016, (B)
$3,550,000 in review, severance and executive retirement charges in the Quarter
ending September 30, 2016, (C) $15,624,000 in inventory, abandonment and
executive retirement charges in the Quarter ending December 31, 2016, and (D)
$4,000,000 in severance charges in the Quarter ending March 31, 2017; (iv)
severance charges not exceeding $3,500,000 to be taken in the Quarter ending
June 30, 2017 related to restructuring charges in Europe and certain other
executive positions; and (v) severance charges and other related charges as
approved by Lenders not exceeding $4,000,000 in the aggregate to be taken in
Quarters ending September 30, 2017 and/or December 31, 2017. The restructuring
and severance expenses referred to in clauses (iv) and (v) are subject to good
faith review and approval by the Required Lenders for determination of
eligibility under the defined categories.

 

-6-



--------------------------------------------------------------------------------

(iii) “FDA” is defined in Section 4.14(a).

(jjj) “FDCA” is defined in Section 4.14(a).

(kkk) “Fixed Charge Coverage Ratio” means, for any period, on a consolidated
basis, the ratio (i) Consolidated EBITDA minus cash taxes (excluding taxes
arising from the sale of the CTS Business), minus Distributions, minus increases
in due from and/or investments in Affiliates, minus Unfunded Capital
Expenditures divided by (ii) required annual principal and interest payments,
all as determined in accordance with GAAP.

(lll) “GAAP” means generally accepted accounting principles as in effect on the
Amendment Date applied in a manner consistent with the most recent audited
financial statements of Borrower furnished to Lenders and described in
Section 4.7.

(mmm) “Governmental Authority” means any foreign, federal, state or local
government or political subdivision, or any agency, authority, bureau, central
bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury, or arbitration.

(nnn) “Guarantor” means each of the Domestic Subsidiaries of Borrower (other
than RTI Donor Services) and any other Person who may hereafter guaranty, as
surety, all of the Obligations.

(ooo) “Guaranty Agreement” means that certain guaranty agreement dated July 16,
2013 by each Guarantor in favor of Lenders.

(ppp) “Hazardous Substances” means any substances defined or designated as
hazardous or toxic waste, hazardous or toxic material, hazardous or toxic
substance or similar term, under and regulated pursuant to any Environmental
Law.

(qqq) “Hedging Agreements” means any Interest Hedging Instrument or any other
interest rate protection agreement, foreign currency exchange agreement,
commodity purchase or option agreement, or any other interest rate hedging
device or swap agreement (as defined in 11 U.S.C. § 101 et. seq.).

(rrr) “Indebtedness” of any Person, means, at any date, without duplication,
(i) all indebtedness of such Person for borrowed money (including with respect
to Borrower, the Obligations) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (ii) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, including, without limitation, any debt securities
convertible into or exchangeable for Capital Stock, (iii) all Capitalized Lease
Obligations of such Person, (iv) the face amount of all letters of credit issued
for the account of such Person and all drafts drawn thereunder, (v) all
obligations of other Persons which such Person has guaranteed, (vi) Disqualified
Stock, (vii) all Obligations of such Person under Hedging Agreements, and
(viii) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof.

(sss) “Intellectual Property” means all intellectual property, regardless of
form, including: (i) patents and patent applications, published and unpublished
works of authorship, including audiovisual works, collective works, computer
programs, compilations, databases, derivative works, literary works, mask works,
and sound recordings; (ii) inventions and discoveries, including articles of
manufacture, business methods, compositions of matter, improvements, machines,
methods, and processes and new uses for any of the preceding items; (iii) words,
names, symbols, devices, designs, and

 

-7-



--------------------------------------------------------------------------------

other designations, and combinations of the preceding items, used to identify or
distinguish a business, good, group, product, or service or to indicate a form
of certification, including logos, product designs, and product features
(“Trademarks”); and (iv) trade secrets, confidential information, and
information that is not generally known or readily ascertainable through proper
means, whether tangible or intangible, including algorithms, ideas, designs,
formulas, know-how, methods, processes, programs, prototypes, systems, and
techniques.

(ttt) “Interest Hedging Instrument” means any documentation evidencing any
interest rate swap, interest “cap” or “collar” or any other interest rate
hedging device or swap agreement (as defined in 11 U.S.C. § 101 et. seq.)
between Borrower and Lender (or any Affiliate of Lender).

(uuu) “Inventory” means all of the “inventory” (as that term is defined in the
UCC) of Borrower, whether now existing or hereafter acquired or created.

(vvv) “Investor Rights Agreement” means that certain Investor Rights Agreement,
dated July 16, 2013, by and between Borrower and WSHP Biologics Holdings.

(www) “IRS” means the Internal Revenue Service.

(xxx) “Lenders” shall mean (i) the Persons listed on Exhibit A (other than any
such Person that has ceased to be a party hereto) and (ii) any Person that has
become a party hereto pursuant to an assignment. The amount of each Lender’s
commitment with respect to the Revolving Credit (each, a “Commitment”) and each
Lender’s applicable percentage of the Term Loans (each, an “Applicable
Percentage”) is set forth on such Exhibit A.

(yyy) “Leverage Ratio” means, at any time, on a consolidated basis, the ratio of
Borrower’s (i) Total Funded Indebtedness, to (ii) Consolidated EBITDA.

(zzz) “LIBOR Interest Period” means, initially, the first (1st) LIBOR Interest
Period hereunder commenced on July 16, 2013 and ended on and included July 31,
2013 (date immediately preceding the first reset date). Thereafter, each “LIBOR
Interest Period” shall commence on and include the 1st calendar day of every
calendar month immediately following the previous LIBOR Interest Period (the
“Reset Date”); provided, however, (i) if any LIBOR Interest Period would end on
a day for which there is no numerically corresponding day in the calendar month,
such LIBOR Interest Period shall end on the last day of the relevant calendar
month and (ii) no LIBOR Interest Period shall extend beyond the Term Loan
Maturity Date.

(aaaa) “LIBOR Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of LIBOR Rate loans is determined), whether or not Lender has
any Eurocurrency liabilities subject to such reserve requirement at that time.
LIBOR Rate loans shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed subject to reserve requirements without benefits of credits
for proration, exceptions or offsets that may be available from time to time to
Lender. The Adjusted LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in the LIBOR Reserve Percentage.

(bbbb) “LIBOR Spread” is defined in Section 2.4(c).

 

-8-



--------------------------------------------------------------------------------

(cccc) “LIBOR Spread Applicable Basis Points” is defined in Section 2.4(c).

(dddd) “Lien” means any interest of any kind or nature in property securing an
obligation owed to, or a claim of any kind or nature in property by, a Person
other than the owner of the Property, whether such interest is based on the
common law, statute, regulation or contract, and including, but not limited to,
a security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt, a lease, consignment or bailment for security
purposes, a trust, or an assignment. For the purposes of this Agreement,
Borrower shall be deemed to be the owner of any Property which it has acquired
or holds subject to a conditional sale agreement or other arrangement pursuant
to which title to the Property has been retained by or vested in some other
Person for security purposes.

(eeee) “Loans” means, collectively, the unpaid balance of cash Advances under
the Revolving Credit and the Term Loan.

(ffff) “Loan Documents” means, collectively, this Agreement, the Note(s), the
Security Documents, and all agreements, instruments and documents executed
and/or delivered in connection therewith, all as may be supplemented, restated,
superseded, amended or replaced from time to time.

(gggg) “London Banking Days” means any day on which commercial banks are open
for general business (including dealings in foreign exchange and foreign
currency deposits) in London, England.

(hhhh) “London Interbank Offered Rate” means the rate of interest (rounded
upwards, at Administrative Agent’s option, to the next 100th of one percent)
equal to the British Bankers’ Association LIBOR (“BBA LIBOR”) for the equivalent
LIBOR Interest Period as published by Bloomberg (or such other commercially
available source providing quotations of BBA LIBOR as designated by Lender from
time to time) at approximately 11:00 A.M. (London time) two (2) London Banking
Days prior to the Reset Date; provided however, if more than one BBA LIBOR is
specified, the applicable rate shall be the arithmetic mean of all such rates.
If, for any reason, such rate is not available, the term London Interbank
Offered Rate shall mean, with respect to any LIBOR Interest Period, the rate of
interest per annum determined by administrative Agent to be the average rate per
annum at which deposits in dollars are offered for such Interest Period by major
banks in London, England at approximately 11:00 A.M. (London time) two
(2) London Banking Days prior to the Reset Date.

(iiii) “Material Adverse Effect” means a material adverse effect with respect to
(i) the business, assets, properties, financial condition, contingent
liabilities, or results of operations of Borrower and its Subsidiaries,
(ii) Borrower’s ability to pay the Obligations in accordance with the terms
hereof, or (iii) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights and remedies of Lenders hereunder or
thereunder.

(jjjj) “Material Contract” means, with respect to Borrower or any Subsidiary of
Borrower: (i) any distributor, original equipment manufacturer, reseller, value
added reseller, sales, agency or manufacturer’s representative Contract pursuant
to which any Person has a right to market, resell or distribute any products
involving in the case of any such Contract more than Ten Million and 00/100
Dollars ($10,000,000.00) per annum; (ii) other than Standard Outbound IP
Agreements, all licenses, sublicenses and other Contracts involving
consideration in excess of Ten Million and 00/100 Dollars ($10,000,000.00)
pursuant to which any Person is granted any rights to Intellectual Property or
pursuant to which Borrower and/or any Subsidiary has agreed to any restriction
on the right of Borrower and/or any Subsidiary to use or enforce any rights in
or with respect to any Intellectual Property or pursuant to which Borrower
and/or any Subsidiary agrees to encumber, transfer or sell rights in or with
respect to any Intellectual Property; (iii) other than Standard Inbound IP
Agreements, all licenses,

 

-9-



--------------------------------------------------------------------------------

sublicenses and other Contracts involving consideration in excess of Ten Million
and 00/100 Dollars ($10,000,000.00) pursuant to which Borrower and/or any
Subsidiary acquired or is granted any rights to intellectual property owned by a
third party or pursuant to which Borrower and/or any Subsidiary is granted the
right to market, resell or distribute any products, technology or services of
any Person; (iv) any other Contract involving payment of more than Ten Million
and 00/100 Dollars ($10,0000.00) per annum; and (v) any amendment, supplement,
and modification (whether oral or written) in respect of any of the foregoing.

(kkkk) “Maximum Acquisition and Investment Amount” means with respect to any
Permitted Acquisitions and Permitted Capital Stock Investments, taken together,
(i) Twenty Million and 00/100 Dollars ($20,000,000.00) in any twelve (12)-month
period or (ii) Ten Million and 00/100 Dollars ($10,000,000.00) with respect to
any individual transaction.

(llll) “Maximum Revolving Credit Amount” means the sum of Forty-Two Million Five
Hundred Thousand and 00/100 Dollars ($42,500,000.00).

(mmmm) “Non-Encumbrance Agreement” means that certain agreement not to encumber
real property dated July 16, 2013 by Borrower and each Domestic Subsidiary in
favor of Administrative Agent and Lenders.

(nnnn) “Note(s)” mean, collectively, the Revolving Credit Notes and Term Loan
Notes.

(oooo) “Obligations” mean all existing and future debts, liabilities and
obligations of every kind or nature at any time owing by Borrower to Lenders or
any other subsidiary of Lenders or any Bank Affiliate, whether under this
Agreement, or any other existing or future instrument, document or agreement,
between Borrower or Lenders or any other subsidiary of Lenders or any Bank
Affiliate, whether joint or several, related or unrelated, primary or secondary,
matured or contingent, due or to become due (including debts, liabilities and
obligations obtained by assignment), and whether principal, interest, fees,
indemnification obligations hereunder or Expenses (specifically including
interest accruing after the commencement of any bankruptcy, insolvency or
similar proceeding with respect to Borrower, whether or not a claim for such
post-commencement interest is allowed), including, without limitation, debts,
liabilities and obligations in respect of the Revolving Credit and Term Loan and
any extensions, modifications, substitutions, increases and renewals thereof;
any amount payable by Borrower or any Subsidiary of Borrower pursuant to an
Interest Hedging Instrument; the payment of all amounts advanced by Lenders or
any other subsidiary of Lenders or any Bank Affiliate to preserve, protect and
enforce rights hereunder and in the Collateral; and all Expenses incurred by
Lenders or any other subsidiary of Lenders or any Bank Affiliate. Without
limiting the generality of the foregoing, Obligations shall include any other
debts, liabilities or obligations owing to Lenders or any other subsidiary of
Lenders or any Bank Affiliate in connection with any lockbox, cash management,
or other services (including electronic funds transfers or automated clearing
house transactions) provided by Lenders or any other subsidiary of Lenders or
any Bank Affiliate to Borrower, as well as any other loan, advances or extension
of credit, under any existing or future loan agreement, promissory note, or
other instrument, document or agreement between Borrower and any Lender or any
other subsidiary of such Lender or any Bank Affiliate.

(pppp) “Patent Rights” is defined in Section 4.13(b).

(qqqq) “Patent Security Agreement” means that certain security agreement dated
July 16, 2013 executed by Borrower granting a security interest in the Patent
Collateral (as defined in the Patent Security Agreement) in favor of
Administrative Agent and Lenders.

 

-10-



--------------------------------------------------------------------------------

(rrrr) “PBGC” means the Pension Benefit Guaranty Corporation.

(ssss) “Pension Plan” is defined in Section 4.11(a).

(tttt) “Perfection Certificate” means each Perfection Certificate provided by
Borrower and each Domestic Subsidiary to Administrative Agent on or prior to the
Amendment Date in form and substance satisfactory to Administrative Agent.

(uuuu) “Permitted Acquisition” is defined in Section 6.1(b)(vi).

(vvvv) “Permitted Capital Stock Investment” means any acquisition of the Capital
Stock of any Person that does not become a direct or indirect Subsidiary of
Borrower as a result of such acquisition.

(wwww) “Permitted Indebtedness” means: (i) Indebtedness to Lenders in connection
with the Revolving Credit, Term Loan or otherwise pursuant to the Loan
Documents; (ii) trade payables incurred in the ordinary course of Borrower’s
business; (iii) Indebtedness outstanding on the date hereof and listed in
Exhibit C; (iv) additional purchase money Indebtedness (including Capitalized
Lease Obligations) hereafter incurred by Borrower to finance the purchase of
fixed assets; provided that, (A) the aggregate amount of any such Indebtedness
at any time outstanding shall not exceed Two Million and 00/100 Dollars
($2,000,000.00), (B) such Indebtedness shall not exceed the purchase price of
the assets funded, (C) such Indebtedness shall be incurred within ninety
(90) days of the acquisition of the assets funded, and (D) no such Indebtedness
may be refinanced for a principal amount in excess of the principal amount
outstanding at the time of such refinancing; (v) any Subordinated Indebtedness;
(vi) additional Indebtedness the aggregate amount of which outstanding at any
time shall not exceed Two Million and 00/100 Dollars ($2,000,000.00); (vii)
Indebtedness of Borrower to any Subsidiary and of any Subsidiary to Borrower or
any other Subsidiary; and (viii) Indebtedness which represents a replacement,
refinancing, refunding or renewal of any Indebtedness described in sub-clauses
(iii) through (v) above; provided, however, that the amount of any Indebtedness
referenced in clause (viii) shall not be increased at the time of such
refinancing, renewal or extension except by fees and expenses reasonably
incurred in connection with such refinancing; and, provided, further, that the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, renewal or extension shall be no less favorable in any
material respect to Borrower and its Subsidiaries or to Lenders than the terms
of the Indebtedness being refinanced, renewed or extended.

(xxxx) “Permitted Investments” means: (i) obligations issued or guaranteed by
the United States of America or any agency thereof; (ii) commercial paper with
maturities of not more than 180 days and a published rating of not less than A-1
or P-1 (or the equivalent rating) by a nationally recognized investment rating
agency; (iii) certificates of time deposit and bankers’ acceptances having
maturities of not more than one hundred eighty (180) days and repurchase
agreements backed by United States government securities of a commercial bank if
(A) such bank has a combined capital and surplus of at least Five Hundred
Million and 00/100 Dollars ($500,000,000.00), or (B) its debt obligations, or
those of a holding company of which it is a Subsidiary, are rated not less than
A (or the equivalent rating) by a nationally recognized investment rating
agency, and (iv) U.S. money market funds that invest solely in obligations
issued or guaranteed by the United States of America or an agency thereof.

(yyyy) “Permitted Liens” means: (i) Liens securing taxes, assessments, business
improvement charges, water charges, sewer rents or governmental charges or
levies not delinquent for a period of thirty (30) days or which are being
contested in good faith and by appropriate proceedings for which adequate
reserves (if required by GAAP) with respect thereto have been established;
(ii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation,

 

-11-



--------------------------------------------------------------------------------

unemployment insurance, social security and other like laws; (iii) Liens on
fixed assets security purchase money Indebtedness permitted under Section 6.7;
provided, that such Lien attached to such assets concurrently, or within ninety
(90) days of the acquisition of such assets, and only to the assets so acquired;
(iv) Liens existing on the Amendment Date and shown on Exhibit D; (v) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which are not overdue for a period of
more than thirty (30) days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP; (vi) deposits to secure the performance of bids and contracts, statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (vii) Liens to secure obligations to landlords,
lessors or renters under leases or rental agreements; (viii) with respect to any
real property, (A) applicable zoning Requirements of Law, building codes and
other land use Requirements of Law, (B) Liens and other matters of record in
existence on the date hereof listed on Exhibit D, (C) non-monetary Liens and
other matters that would be shown by an accurate title insurance policy or an
accurate survey, and (D) rights of any landlords and sublandlords; (ix) Liens
not otherwise permitted so long as the aggregate outstanding principal amount of
the Obligations secured thereby does not exceed (as to Borrower and all
Subsidiaries in the aggregate) Five Hundred Thousand and 00/100 Dollars
($500,000.00) at any one time; (x) easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries; (xi) any Lien arising out of the refinancing, replacement,
renewal or refunding of any secured Permitted Indebtedness; and (xii) Liens in
favor of Administrative Agent or Lenders securing the Obligations.

(zzzz) “Person” means an individual, partnership, corporation, trust, limited
liability company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.

(aaaaa) “Preferred Stock” means that certain preferred stock of Borrower
designated as Series A Preferred Stock, $0.001 par value per share, having the
rights, preferences, privileges and designations set forth in the Preferred
Stock Certificate of Designation, issued to WSHP Biologics Holdings pursuant to
the Preferred Stock Investment Agreement.

(bbbbb) “Preferred Stock Certificate of Designation” means that certain Series A
Preferred Stock Certificate of Designation of Borrower as in effect on July 13,
2016.

(ccccc) “Preferred Stock Investment Agreement” means that certain Investment
Agreement, dated June 12, 2013, by and between Borrower and WSHP Biologics
Holdings.

(ddddd) “Property” means any interest of Borrower or any Subsidiary in any kind
of property or asset, whether real, personal or mixed, or tangible or
intangible.

(eeeee) “Quarter” means each of the following calendar quarters: (i) January 1
through March 31; (ii) April 1 through June 30; (iii) July 1 through September
30; and (iv) October 1 through December 31.

(fffff) “Quarter End” means the day on which each Quarter ends (i.e., (i) March
31; (ii) June 30; (iii) September 30; and (iv) December 31); provided, however,
to the extent such day is not a Business Day, payments shall be due on the first
following day that is a Business Day. Such extension of time will not be
included in the calculation of interest due.

 

-12-



--------------------------------------------------------------------------------

(ggggg) “Reaffirmation Agreements” means those agreements described in
Section 2.16 hereof.

(hhhhh) “Regulated Products” is defined in Section 4.14(a).

(iiiii) “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System comprising Part 204 of Title 12, Code of Federal
Regulations, as in effect from time to time, and any successor thereto.

(jjjjj) “Required Lenders” shall mean, at any time: (i) if there are two (2) or
fewer unaffiliated Lenders, all of the Lenders; and (ii) if there are three
(3) or more unaffiliated Lenders, then Lenders having Loans representing more
than sixty-seven percent (67%) of the sum of all Loans outstanding at such time.

(kkkkk) “Requirement of Law” means, collectively, all international, foreign,
federal, state and local laws, statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

(lllll) “Reset Date” is defined in the definition of LIBOR Interest Period.

(mmmmm) “Restricted Cash” means restricted cash as defined by GAAP and in any
event not subject to any Lien (other than in favor of Lenders) and not
designated for a specific purpose or held in a trust account or reserve account.

(nnnnn) “Revolving Credit” is defined in Section 2.1(a).

(ooooo) “Revolving Credit Closing Fee” is defined in Section 2.6(a).

(ppppp) “Revolving Credit Maturity Date” means September 15, 2019, or such later
date as Lender may, in its sole and absolute discretion, designate in writing to
Borrower.

(qqqqq) “Revolving Credit Note(s)” is defined in Section 2.1(b).

(rrrrr) “RTI Donor Services” means RTI Donor Services, Inc., a Delaware
non-profit corporation.

(sssss) “Scheduled Intellectual Property” is defined in Section 4.13(b).

(ttttt) “Securities Pledge Agreement” means that certain securities pledge
agreement dated July 16, 2013 by Borrower (and each applicable Subsidiary of
Borrower) in favor of Administrative Agent and Lenders.

(uuuuu) “Security Agreement” means that certain security agreement dated
July 16, 2013 executed by Borrower in favor of Administrative Agent and Lenders.

(vvvvv) “Security Documents” means, collectively, the Guaranty Agreement, the
Security Agreement, the Patent Security Agreement, the Trademark Security
Agreement, the Domestic Subsidiary Security Agreement, the Domestic Subsidiary
Patent Security Agreement, the Domestic

 

-13-



--------------------------------------------------------------------------------

Subsidiary Trademark Security Agreement, the Non-Encumbrance Agreements, the
U.S. Patent Non-Encumbrance Agreement, the Securities Pledge Agreement, the Cash
Collateral Pledge Agreement, the Reaffirmation Agreements, the Perfection
Certificates, and all agreements, instruments and documents executed and/or
delivered in connection therewith, all as may be supplemented, restated,
superseded, amended or replaced from time to time.

(wwwww) “Social Security Act” is defined in Section 4.14(f).

(xxxxx) “Spread Adjustment Date” means the first Business Day of the Quarter
after Borrower’s quarterly financial statements first reflect that Borrower’s
one-time Extraordinary Expenses comprise less than twenty-five percent (25%) of
Borrower’s Consolidated EBITDA for any rolling four fiscal-quarter period
occurring during the period this Agreement is in effect.

(yyyyy) “Standard Inbound IP Agreements” means (i) non-disclosure agreements
granting to Borrower a limited right to use a third party’s confidential
information entered into by Borrower in the ordinary course of its business,
consistent with past practice, (ii) “shrink wrap” and similar generally
available commercial end-user licenses to software that is not redistributed
with the products, (iii) employment agreements and consulting agreements
pursuant to which Borrower obtains rights to use Intellectual Property created
in the scope of such employment or provision of services for Borrower,
(iv) agreements granting Borrower a right to use the third party Trademarks in
connection with Company’s marketing or advertising of Borrower, or Borrower’s
products or such third party’s products; and (v) other agreements pursuant to
which Borrower has been granted a license to use Intellectual Property in the
ordinary course of business consistent with past practices.

(zzzzz) “Standard Outbound IP Agreements” means (i) non-disclosure agreements
granting to a third party a limited right to use Borrower’s confidential
information entered into by Borrower in the ordinary course of its business,
consistent with past practice, (ii) non-exclusive licenses to Borrower’s
products (which, to the extent such products are software, are licenses to
object code) granted by Borrower or other agreements pursuant to which Borrower
has granted a license to Intellectual Property in the ordinary course of its
business consistent with past practice, and (iii) agreements granting a third
party a right to use Borrower’s Trademarks in connection with such third party’s
marketing or advertising of Borrower or Borrower’s products.

(aaaaaa) “Subordinated Debt” means Indebtedness of Borrower subject to payment
terms and subordination provisions set forth in a Subordination Agreement.

(bbbbbb) “Subordination Agreement” means an agreement between Borrower, the
Administrative Agent and the holders of any Indebtedness, containing the terms
of subordination and related provisions and otherwise reasonably acceptable to
the Required Lenders.

(cccccc) “Subsidiary” with respect to any Person at any time, means: (i) any
corporation more than fifty percent (50%) of whose voting stock is legally and
beneficially owned by such Person or owned by a corporation more than fifty
percent (50%) of whose voting stock is legally and beneficially owned by such
Person; (ii) any trust of which a majority of the beneficial interest is at such
time owned directly or indirectly, beneficially or of record, by such Person or
one or more Subsidiaries of such Person; (iii) any corporation, partnership,
joint venture, limited liability company or other entity of which ownership
interests having ordinary voting power to elect a majority of the board of
directors or other Persons performing similar functions are at such time owned
directly or indirectly, beneficially or of record, by, or which is otherwise
controlled directly, indirectly or through one or more intermediaries by, such
Person or one or more Subsidiaries of such Person.

 

-14-



--------------------------------------------------------------------------------

(dddddd) “Term Loan” is defined in Section 2.2(a).

(eeeeee) “Term Loan Maturity Date” means September 15, 2019.

(ffffff) “Term Loan Note(s)” is defined in Section 2.2(b).

(gggggg) “Term Loan Closing Fee” is defined in Section 2.6(b).

(hhhhhh) “Third Party Intellectual Property Rights” is defined in
Section 4.13(b).

(iiiiii) “Total Funded Indebtedness” means, as of any date of determination with
respect to Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) all obligations for borrowed money (including the
Obligations but excluding Subordinated Debt) and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments; (b) the
maximum amount available to be drawn under Letters of Credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds (excluding
any bid or performance bonds so long as such obligations are contingent) and
similar instruments; (c) all non-contingent obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business); (d) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned by Borrower or any
Subsidiary (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by Borrower or such Subsidiary or is limited in recourse; (e) all
obligations to purchase, redeem, retire, defease or otherwise make any payment
prior to the Revolving Credit Maturity Date or the Term Loan Maturity Date in
respect of any of Borrower’s equity interests or any warrant, right or option to
acquire such equity interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (f) any earn out obligations to the extent
that the same are no longer contingent in nature; (g) all guarantees with
respect to Indebtedness of the types specified in clauses (a) through (f) above
of another Person; and (h) all Indebtedness of the types referred to in clauses
(a) through (g) above of any partnership or joint venture (other than a joint
venture that is itself a corporation, limited liability company or limited
liability partnership) in which Borrower or any Subsidiary is a general partner
or joint venturer, but only to the extent that there is direct recourse to
Borrower or such Subsidiary for the payment of such Indebtedness. For the
purposes of determining Total Funded Indebtedness for covenant calculation only
(i) the outstanding Indebtedness associated solely with the Revolving Credit
Note (but no other Indebtedness) shall be reduced by the amount of Unrestricted
Cash maintained by Borrower, on a consolidated basis, in excess of Ten Million
and 00/100 Dollars ($10,000,000.00) (the “Covenant Net Debt Adjustment”),
provided in no event shall the Covenant Net Debt Adjustment be an amount greater
than the outstanding balance under the Revolving Credit Note and (ii) for the
Quarter ending June 30, 2017 only, Total Funded Indebtedness for the purpose of
the Leverage Ratio calculation required under Section 5.12(b) shall (A) be
calculated using the outstanding principal balance of the Term Loan after the
Borrower’s $22,000,000 reduction in principal contemplated herein and (B) the
Covenant Net Debt Adjustment for the Quarter ending June 30, 2017 shall include
Unrestricted Cash of Borrower arising from the sale of the CTS Business (but
such Unrestricted Cash shall not, for these purposes, include (1) RTI’s closing
costs relating to the CTS Business sale, (2) the $22,000,000 principal reduction
contemplated herein, or (3) the $12,000,000 deposited by Borrower into the CTS
Tax Escrow Account).

(jjjjjj) “Trademark Security Agreement” means that certain security agreement
dated July 16, 2013 executed by Borrower granting a security interest in the
Trademarks of Borrower in favor of Administrative Agent and Lenders.

 

-15-



--------------------------------------------------------------------------------

(kkkkkk) “UCC” means the Uniform Commercial Code as adopted in the State of
Florida, as in effect from time to time.

(llllll) “Unfunded Capital Expenditures” means Capital Expenditures that are not
financed through interest bearing Indebtedness.

(mmmmmm) “Unrestricted Cash” means all cash less any Restricted Cash.

(nnnnnn) “U.S. Patent Non-Encumbrance Agreement” means that certain agreement
not to encumber any United States patent dated July 16, 2013 by each Subsidiary
of Borrower that is not a Domestic Subsidiary but holds a United State patent,
in favor of Administrative Agent and Lenders.

(oooooo) “Waterstreet Agreements” means (i) the Preferred Stock Investment
Agreement, (ii) the Preferred Stock Certificate of Designation, (iii) the
Director Indemnification Agreement and (iv) the Investor Rights Agreement.

(pppppp) “WSHP Biologics Holdings” means WSHP Biologics Holdings, LLC, a
Delaware limited liability company.

1.2    Other Capitalized Terms. Any other capitalized terms used without further
definition herein shall have the respective meaning set forth in the UCC.

1.3    Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, this shall be done in accordance with GAAP as in
effect on the Amendment Date, to the extent applicable, except as otherwise
expressly provided in this Agreement. If there are any changes in GAAP after the
Amendment Date that would affect the computation of the financial covenants in
Section 5.12, such changes shall only be followed, with respect to such
financial covenants, from and after the date this Agreement shall have been
amended to take into account any such changes.

1.4    Construction. No doctrine of construction of ambiguities in agreements or
instruments against the interests of the party controlling the drafting shall
apply to any Loan Documents.

SECTION 2

THE LOANS

2.1    Revolving Credit - Description.

(a) Subject to the terms and conditions of this Agreement, each Lender hereby
severally establishes for the benefit of Borrower a revolving credit facility
(collectively, the “Revolving Credit”) which shall include cash Advances
extended by each Lender to or for the benefit of Borrower from time to time
hereunder. The aggregate principal amount of unpaid cash Advances by each Lender
shall not at any time exceed each Lender’s Applicable Percentage of the Maximum
Revolving Credit Amount as set forth on Exhibit A. Subject to such limitation,
the outstanding balance of Advances under the Revolving Credit may fluctuate
from time to time, to be reduced by repayments made by Borrower, to be increased
by future Advances which may be made by Lenders, to or for the benefit of
Borrower, and, subject to the provisions of Section 7, shall be due and payable
on the Revolving Credit Maturity Date.

(b) On or about July 16, 2013, Borrower executed and delivered one or more
promissory notes to Lenders (which promissory notes were thereafter amended and
restated in 2015 and 2016) for the

 

-16-



--------------------------------------------------------------------------------

Maximum Revolving Credit Amount. Such promissory notes (the “Revolving Credit
Note(s)”) have been renewed as of the date hereof. The Revolving Credit Notes
shall evidence Borrower’s unconditional obligation to repay Lenders for all
Advances made under the Revolving Credit, with interest as herein provided. Each
Advance under the Revolving Credit shall be deemed evidenced by the Revolving
Credit Notes, which is deemed incorporated herein by reference and made part
hereof. The Revolving Credit Notes shall be in form and substance satisfactory
to Administrative Agent and Lenders.

(c) Accrued interest on the Revolving Credit will be payable quarterly in
arrears on each Quarter End.

(d) Subject to the terms of this Section 3.1, Lenders agree to issue letters of
credit on behalf of Borrower or its Subsidiaries from time-to-time (the “Letters
of Credit”); provided, however, that the maximum aggregate stated amount of all
Letters of Credit outstanding at any time shall not exceed Five Hundred Thousand
and 00/100 Dollars ($500,000.00). For purposes of determining availability of
Advances, the Revolving Credit Limit shall be reduced by the face amount of all
outstanding Letters of Credit. Borrower shall pay to Lenders a reasonable letter
of credit fee. All Letters of Credit shall be in form and substance reasonably
satisfactory to Administrative Agent and Lenders.

(e) The term of the Revolving Credit shall expire on the Revolving Credit
Maturity Date. On such date, unless having been sooner accelerated by Lenders
pursuant to the terms hereof, and without impairing any rights under this
Agreement or any other Loan Document, all outstanding Advances, all accrued but
unpaid interest, and all other sums owing under the Revolving Credit shall be
due and payable in full, and as of and after such date Borrower shall not
request and Lenders shall not make any further Advances under the Revolving
Credit.

2.2    Term Loan - Description.

(a) On or about July 16, 2013, Lenders advanced to Borrower the sum of Sixty
Million And 00/100 Dollars ($60,000,000.00), the outstanding principal balance
of which as of the Amendment Date is Twenty-Five Million Three Hundred
Seventy-Five Thousand and 00/100 Dollars ($25,375,000.00) (the “Term Loan”).

(b) On or about July 16, 2013, Borrower executed and delivered one or more
promissory notes to Lenders in the original principal amount of the Term Loan.
Such promissory notes (the “Term Loan Note(s)”) have been renewed as of the date
hereof. The Term Loan Notes evidence Borrower’s unconditional obligation to
repay to Lender the Term Loan with interest as provided in this Agreement.

(c) Principal and accrued interest under the Term Loan shall be payable as
follows:

(i)    Interest will be payable quarterly in arrears, together with quarterly
payments of the principal balance of the Term Loan, commencing October 1, 2017,
each in the amount of $1,125,000.

(ii)    A final payment of any and all unpaid principal and any and all accrued
unpaid interest outstanding under the Term Loan shall be due and payable on the
Term Loan Maturity Date.

(d) Fifty percent (50%) of any funds remaining in the CTS Tax Escrow Account
after Borrower’s payment in full of all federal and state income taxes arising
from Borrower’s sale of its CTS Business shall be paid to Administrative Agent
and applied to the then unpaid installments of the principal balance of the Term
Loan in inverse order of their maturity. The other fifty percent (50%) of funds
remaining in the CTS Tax Escrow Account at such time shall be released to
Borrower.

 

-17-



--------------------------------------------------------------------------------

2.3    Advances and Payments.

(a) Except to the extent otherwise set forth in this Agreement (or in the case
of an Interest Hedging Instrument under the applicable agreements), all payments
of principal and of interest on the Revolving Credit, Term Loan and all
Expenses, fees, indemnification obligations and all other charges and any other
Obligations of Borrower, shall be made to Administrative Agent for the benefit
of the Lenders at its banking office at 9715 N. Gate Parkway, Jacksonville,
Florida 32246, or such other office as Administrative Agent may designate in
writing, in United States dollars, in immediately available funds. Borrower
hereby authorizes Administrative Agent, following notice to Borrower (provided
no notice is required for regularly scheduled payments), to charge checking
account number 7600277916 maintained at Administrative Agent and further agrees
that Administrative Agent shall have the unconditional right and discretion (and
Borrower hereby authorizes Lender) to charge such account, following notice to
Borrower (provided no notice is required for regularly scheduled payments), in
any event for all of Borrower’s Obligations as they become due from time to time
under this Agreement including, without limitation, interest, principal, fees,
indemnification obligations and reimbursement of Expenses. Alternatively,
Administrative Agent may in its discretion, after notice Borrower, (and Borrower
hereby authorizes Administrative Agent to) make a cash Advance under the
Revolving Credit in a sum sufficient to pay all interest accrued and payable on
the Obligations and to pay all costs, fees and Expenses owing hereunder.
Borrower acknowledges that Borrower’s failure to maintain sufficient funds in
any checking, operating or deposit account for payment of any of the
Obligations, or Administrative Agent’s failure to charge any such account shall
not relieve Borrower of any payment obligation under this Agreement or any other
Loan Document. Any payments received prior to 2:00 p.m. Eastern time on any
Business Day shall be deemed received on such Business Day. Any payments
(including any payment in full of the Obligations), received after 2:00 p.m.
Eastern time on any Business Day shall be deemed received on the immediately
following Business Day.

(b) Cash Advances which may be made by Lenders from time to time under the
Revolving Credit shall be made available by crediting such proceeds to
Borrower’s operating account with Administrative Agent.

(i)    All cash Advances requested by Borrower under the Revolving Credit must
be in the minimum amount of One Hundred and 00/100 Dollars ($100.00) and
integral multiples of One Hundred and 00/100 Dollars ($100.00) in excess
thereof.

(ii)    All cash Advances requested by Borrower under the Revolving Credit are
to be in writing pursuant to a written request (an “Advance Request”). Requests
for Advances under the Revolving Credit must be requested three (3) Business
Days in advance and must specify the requested date of such Advance (the
“Advance Date”) and the amount of such Advance. Upon Lender’s written request,
with each Advance Request, Borrower shall submit a Borrowing Certificate.

(iii)    Upon receiving a request for an Advance in accordance with subparagraph
(ii) above, and subject to the conditions set forth in this Agreement, each
Lender shall make its pro rata share of the requested Advance available to
Borrower as soon as is reasonably practicable on the Advance Date.

(c) The commitment of Lenders to make Advances hereunder shall be several and
not joint.

 

-18-



--------------------------------------------------------------------------------

2.4    Interest.

(a) The unpaid principal balance of cash Advances under the Revolving Credit
shall bear interest, subject to the terms hereof, at a per annum rate equal to:
(i) the Adjusted LIBOR Rate plus (ii) the LIBOR Spread.

(b) The unpaid principal balance of the Term Loan shall bear interest, subject
to the terms hereof, at a per annum rate equal to: (i) the Adjusted LIBOR Rate
plus (ii) the LIBOR Spread.

(a) The “LIBOR Spread” shall be (i) three hundred fifty (350) basis points per
annum for the period commencing on the Amendment Date and continuing through,
but not including, the Spread Adjustment Date, and (ii) for the period
commencing on the Spread Adjustment Date, the LIBOR Spread shall be three
hundred (300) basis points.

2.5    Additional Interest Provisions.

(a) Interest on the Loans shall be calculated on the basis of a year of three
hundred sixty (360) days but charged for the actual number of days elapsed.

(b) After the occurrence and during the continuance of an Event of Default
hereunder, at the election of the Administrative Agent, the per annum effective
rate of interest on all outstanding principal under the Loans, shall accrue at
the rate otherwise applicable to the Loans plus three hundred (300) basis
points. All such increases may, at the election of the Administrative Agent, be
applied retroactively to the date of the occurrence of the Event of Default.
Borrower agrees that the default rate payable to Lenders is a reasonable
estimate of damages suffered by Lenders and is not a penalty.

(c) All contractual rates of interest chargeable on outstanding principal under
the Loans shall continue to accrue and be paid even after Default, an Event of
Default, maturity, acceleration, judgment, bankruptcy, insolvency proceedings of
any kind or the happening of any event or occurrence similar or dissimilar.

(d) In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest hereunder and charged or collected pursuant to the terms of this
Agreement exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that such court determines Lender has charged or received interest
hereunder in excess of the highest applicable rate, Lender shall apply, in its
sole discretion, and set off such excess interest received by Lender against
other Obligations due or to become due and such rate shall automatically be
reduced to the maximum rate permitted by such law.

2.6    Fees and Charges.

(a) At Closing, Lenders shall have fully earned and Borrower shall
unconditionally pay to Lender, a non-refundable fee with respect to the
Revolving Credit (the “Revolving Credit Closing Fee”) of One Hundred Six
Thousand Two Hundred Fifty and 00/100 Dollars ($106,250.00).

(b) At Closing, Lenders shall have fully earned and Borrower shall
unconditionally pay to Lender a non-refundable fee with respect to the Term Loan
(the “Term Loan Closing Fee”) of Sixty-Three Thousand Four Hundred Thirty-Eight
and 00/100 Dollars ($63,438.00).

 

-19-



--------------------------------------------------------------------------------

2.7    Prepayments.

(a) Borrower may prepay the Revolving Credit and Term Loan in whole or in part
at any time or from time to time, without penalty or premium except as provided
in Section 2.11. Any prepayment shall be accompanied by all accrued and unpaid
interest. Any partial prepayment of the Term Loan shall be applied to the Term
Loan in the inverse order of maturity.

(b) Borrower shall be required to prepay the Term Loan, in whole or in part,
immediately upon the receipt of any proceeds from: (i) the issuance of
non-purchase money debt (other than Permitted Indebtedness); (ii) any
transaction or series of transactions involving the sale of any asset or assets
outside the ordinary course of business in any calendar year in excess of Five
Hundred Thousand and 00/100 Dollars ($500,000.00); (iii) any issuance of Capital
Stock of Borrower or any of its Subsidiaries except (A) any issuance of Capital
Stock in connection with a Permitted Acquisition that is permitted under
Section 6.1(b) or otherwise approved by the Required Lenders, (B) any Capital
Stock issued in connection with the conversion of Preferred Stock, and (C) any
issues of Capital Stock to employees of Borrower or its Subsidiaries under a
stock plan approved by the board of directors of Borrower.

2.8    Use of Proceeds.

(a) The extensions of credit under and proceeds of the Term Loan were by
Borrower to fund the acquisition of Pioneer Surgical Technologies, Inc.

(b) The extensions of credit under and proceeds of the Revolving Credit shall be
used only for: (i) working capital and general corporate purposes and
(ii) disposition costs associated with the sale of Borrower’s CTS Business.

2.9    Unused Revolving Credit Fee. Borrower shall pay to Lenders a quarterly
fee in arrears based upon the unused portion of the Revolving Credit.

(a) For purposes of this Agreement, “Unused Revolving Credit” means an amount
equal to: (i) the Maximum Revolving Credit Amount (i.e., Forty-Two Million Five
Hundred Thousand and 00/100 Dollars ($42,500,000.00); minus (ii) the average
daily outstanding principal balance of the Revolving Credit for the immediately
preceding Quarter.

(b) The “Unused Revolving Credit Fee” shall be an amount equal to the Unused
Revolving Credit for such immediately preceding Quarter multiplied by the
Applicable Basis Points. For purposes of this Agreement, the “Applicable Basis
Points” are determined based on Borrower’s financial performance under the
Leverage Ratio as follows:

 

Leverage Ratio

  

Applicable Basis Points
per annum

Less than 1x    15 basis points Equal to or greater than 1x but less than 1.5x
   20 basis points Equal to or greater than 1.5x but less than 2x    25 basis
points Equal to or greater than 2x    30 basis points

 

-20-



--------------------------------------------------------------------------------

(c) Changes in the Applicable Basis Points resulting from changes in the
Leverage Ratio shall become effective on the first Business Day after the
Borrower’s quarterly financial statements reflect a change in the Leverage Ratio
and shall remain in effect until the next change to be effected pursuant to this
Section 2.9(c).

2.10    Capital Adequacy. If the adoption of or any change in any Requirement of
Law imposes, modifies, or deems applicable any capital adequacy, capital
maintenance or similar requirement which affects the manner in which any Lender
allocates capital resources to its commitments (including any commitments
hereunder), and as a result thereof, in the reasonable opinion of such Lender,
the rate of return on such Lender’s capital with regard to the Loans is reduced
to a level below that which such Lender could have achieved but for such
circumstances, by an amount determined by such Lender to be material, then in
such case and upon notice from such Lender to Borrower, from time to time,
Borrower shall pay such Lender such additional amount or amounts as shall
compensate such Lender for such reduction in such Lender’s rate of return. Such
notice shall contain the statement of such Lender with regard to any such amount
or amounts which shall, in the absence of manifest error, be binding upon
Borrower. In determining such amount, such Lender may use any reasonable method
of averaging and attribution that it deems applicable. Any rules, regulations,
policies, guidelines, directives or similar requirements adopted, promulgated or
implemented in connection with (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and (b) the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or any United States Governmental Authority, in each case pursuant to Basel III,
shall in all events be deemed to have been imposed, introduced and adopted after
the date of this Agreement. A certificate as to any additional amounts payable
pursuant to this Section 2.10 submitted by any Lender to Borrower (with a copy
to the Administrative Agent) shall be conclusive in the absence of manifest
error.

2.11    Funding Indemnity. Borrower shall indemnify Administrative Agent and
each Lender, and hold Administrative Agent and each Lender harmless from any
loss, damages, liability, or expense which Administrative Agent or such Lender
may sustain or incur as a consequence of the making of a prepayment of Loans on
a day which is not the last day of a LIBOR Interest Period with respect thereto.
With respect to such Loans, such indemnification shall equal the excess, if any,
of (a) the amount of interest which would have accrued on the amount so prepaid
for the period from the date of such prepayment at the applicable rate of
interest for such Loans provided for herein over (b) the amount of interest (as
reasonably determined by Administrative Agent) which would have accrued to
Lenders on such amount by placing such amount on deposit for a comparable period
with leading banks in the London interbank Eurodollar market. This covenant
shall survive the termination of this Agreement, and the payment of the
Obligations. Borrower shall be liable for any breakage costs associated with any
Interest Hedging Instrument or any Hedging Agreement as a result of any
prepayment.

2.12    Inability to Determine Interest Rate. Notwithstanding any other
provision of this Agreement, if Administrative Agent shall reasonably determine
(which determination shall be conclusive and binding absent manifest error) that
(a) by reason of circumstances affecting the relevant market, reasonable and
adequate means do not exist for ascertaining the Adjusted LIBOR Rate for a LIBOR
Interest Period, or (b) the Adjusted LIBOR Rate does not adequately and fairly
reflect the cost to Lenders of funding Advances under the Revolving Credit that
Borrower has requested during a LIBOR Interest Period, Lender shall forthwith
give telephone notice of such determination, confirmed in writing, to Borrower
at least two (2) Business Days prior to the first day of such LIBOR Interest
Period, whereupon the outstanding principal amount shall bear interest at an
equivalent rate then designated by the Administrative Agent (with the approval
of the Required Lenders), for general commercial loan reference purposes (the
“Alternate Rate”).

 

-21-



--------------------------------------------------------------------------------

2.13    Illegality. Notwithstanding any other provision of this Agreement, if
the adoption of or any change in any Requirement of Law or in the interpretation
or application thereof to Administrative Agent or Lenders by the relevant
Governmental Authority shall make it unlawful for Lenders to make or maintain
Advances under the Revolving Credit as contemplated by this Agreement, or to
obtain in the interbank Eurodollar market, the funds with which to make such
Loans, (a) Administrative Agent shall promptly notify Borrower thereof, (b) the
commitment of Lenders hereunder to make Advances or continue Advances as such
shall forthwith be suspended until Administrative Agent shall give notice that
the condition or situation which gave rise to the suspension no longer exists,
and (c) each Lender’s Loans then outstanding, if any, shall be converted on the
last day of the LIBOR Interest Period for such Loans so as to bear interest at
the Alternate Rate. Borrower agrees promptly to pay Administrative Agent and
Lenders, upon its demand, any additional amounts necessary to compensate
Administrative Agent and Lenders for actual and direct costs (but not including
anticipated profits) reasonably incurred by Administrative Agent and Lenders in
connection with any repayment in accordance with this Section 2.13, including
but not limited to, any interest or fees payable by Lenders to lenders of funds
obtained by it in order to make or maintain its loans hereunder. A certificate
as to any additional amounts payable pursuant to this Section 2.13 submitted by
Administrative Agent to Borrower shall be conclusive evidence (absent manifest
error) of such amounts owing. Administrative Agent agrees to use reasonable
efforts to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section 2.13; provided, however, that such efforts shall not
cause the imposition on Administrative Agent or any Lender of any additional
costs or legal or regulatory burdens deemed by Administrative Agent or such
Lender in its reasonable discretion to be material.

2.14    Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by Administrative Agent or
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i)    shall impose, modify, or hold applicable, any reserve, special deposit,
compulsory loan, or similar requirement against assets held by, deposits or
other liabilities in, or for the account of, advances, loans, or other extension
of credit (including participations therein) by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the LIBOR Rate hereunder; or

(ii)    shall impose on such Lender any other condition;

and the result of any of the foregoing is to materially increase the cost to
such Lender of making or maintaining Advances under the Revolving Credit, or to
reduce any amount receivable hereunder, or under any Note, then, in any such
case, Borrower shall promptly pay such Lender, upon its demand, any additional
amounts necessary to compensate such Lender for such additional costs or reduced
amount receivable which such Lender reasonably deems to be material as
determined by such Lender, with respect to its Advances. A certificate as to any
additional amounts payable pursuant to this Section 2.14 submitted by such
Lender to Borrower shall be presumptive evidence of such amounts owing in the
absence of manifest error. Each Lender agrees to use reasonable efforts to
avoid, or to minimize, any amounts which might otherwise be payable pursuant to
this Section 2.14; provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or legal regulatory burdens
deemed by such Lender in good faith to be material.

 

-22-



--------------------------------------------------------------------------------

(b) A certificate as to any additional amounts payable pursuant to this
Section 2.14 submitted by any Lender to Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. In
determining such amount, such Lender shall use a reasonable averaging and
attribution method. Notwithstanding anything to the contrary in this
Section 2.14, Borrower shall not be required to compensate a Lender pursuant to
this Section 2.14 for any amounts incurred more than six (6) months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such six (6)-month period shall be
extended to include the period of such retroactive effect.

(c) The agreements in this Section 2.14 shall survive the termination of this
Agreement and payment of the Obligations.

2.15    Security for Obligations. To secure the payment and performance of the
Obligations, Borrower has executed, and has caused to be executed, the Security
Documents, as follows:

(a) Pursuant to the Security Agreement, Borrower granted to Administrative
Agent, for the benefit of Lenders, a first priority security interest in and to
all of the Property (including, without limitation, Intellectual Property
pursuant to the Patent Security Agreement and the Trademark Security Agreement)
of Borrower (excluding any interest in owned or leased real property of
Borrower). The Patent Security Agreement and the Trademark Security Agreement
have each been amended this date pursuant to that certain First Amendment to
Patent Security Agreement and that certain First Amendment to Trademark Security
Agreement, respectively.

(b) Pursuant to the Domestic Subsidiary Security Agreement, each Domestic
Subsidiary (other than RTI Donor Services) granted to Administrative Agent, for
the benefit of Lenders, a first priority security interest in and to all of the
Property (including, without limitation, Intellectual Property pursuant to the
Domestic Subsidiary Patent Security Agreement and the Domestic Subsidiary
Trademark Security Agreement, as each has been amended to the date hereof) of
such Domestic Subsidiary (excluding any interest in owned or leased real
property of such Domestic Subsidiary). The Domestic Subsidiary Patent Security
Agreement and the Domestic Subsidiary Trademark Security Agreement have each
been amended this date pursuant to that certain First Amendment to Domestic
Subsidiary Patent Security Agreement and that certain First Amendment to
Domestic Subsidiary Trademark Security Agreement, respectively.

(c) Pursuant to the U.S. Patent Non-Encumbrance Agreement, each Subsidiary that
(i) is not a Domestic Subsidiary and (ii) owns any United States patent agreed
not to allow any Lien to be created on such United States Patent.

(d) Pursuant to the Non-Encumbrance Agreement: (i) Borrower agreed not to allow
any Lien to be created (other than a Permitted Lien) on any interest of Borrower
in owned or leased real property of Borrower; and (ii) each Domestic Subsidiary
(other than RTI Donor Services) agreed not to allow any Lien to be created
(other than a Permitted Lien) on any interest of such Domestic Subsidiary in
owned or leased real property of such Domestic Subsidiary.

(e) Pursuant to the Securities Pledge Agreement, Borrower and each Subsidiary of
Borrower owning any Capital Stock in a Subsidiary that is not a Domestic
Subsidiary pledged to Administrative Agent, for the benefit of Lenders, a first
priority security interest in and to sixty-five percent (65%) of the Capital
Stock of any Subsidiary of Borrower that is not a Domestic Subsidiary.

 

-23-



--------------------------------------------------------------------------------

2.16    Representations, Warranties and Agreements – Security Documents.
Borrower hereby represents, warrants and agrees as follows, with respect to the
Security Documents:

(a) The Security Agreement, the Patent Security Agreement (as amended this
date), the Trademark Security Agreement (as amended this date), the Securities
Pledge Agreement and the Non-Encumbrance Agreement, each signed by Borrower:
(i) are each in full force and effect; (ii) that the terms and provisions
thereof shall extend to and secure all obligations of Borrower as identified and
described in this Agreement and the Loan Documents described herein; and
(iii) that, as of the date hereof, there are no claims, defenses, counterclaims
or offsets in favor of Borrower against Lenders, Administrative Agent, or any of
them .

(b) Borrower shall cause each of the Domestic Subsidiaries of Borrower to
execute and deliver to Administrative Agent, on behalf of Lenders, an agreement
ratifying and acknowledging the Domestic Subsidiary Security Agreement, the
Domestic Subsidiary Patent Security Agreement (as amended to the date hereof)
and the Domestic Subsidiary Trademark Security Agreement (as amended to the date
hereof): (i) are in full force and effect, (ii) that the terms and provisions
thereof shall extend to and secure all obligations of Borrower as identified and
described in this Agreement; and (iii) that as of the date hereof, there are no
claims, defenses, counterclaims or offsets in favor of the such parties against
Lenders, Administrative Agent, or any of them.

(c) Borrower shall cause Tutogen Medical, Inc., a Florida corporation, and
Pioneer Surgical Technology, Inc., a Michigan corporation, to execute and
deliver to Administrative Agent, on behalf of Lenders, an agreement ratifying
and acknowledging the Securities Pledge Agreement executed by them and by
Borrower: (i) is in full force and effect, (ii) that the terms and provisions
thereof shall extend to and secure all obligations of Borrower as identified and
described in this Agreement; and (iii) that, as of the date hereof, there are no
claims, defenses, counterclaims or offsets in favor of the such parties against
Lenders, Administrative Agent, or any of them.

(d) Borrower shall cause Tutogen Medical, GmbH, to execute and deliver to
Administrative Agent, on behalf of Lenders, an agreement ratifying and
acknowledging the U.S. Patent Non-Encumbrance Agreement executed by such party:
(i) is in full force and effect, (ii) that the terms and provisions thereof
shall extend to and secure all obligations of Borrower as identified and
described in this Agreement; and (iii) that, as of the date hereof, there are no
claims, defenses, counterclaims or offsets in favor of the such parties against
Lenders, Administrative Agent, or any of them.

2.17    Replacement of Lenders. Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.10 or 2.14, (b) is a Defaulting Lender, or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
Lender or each Lender affected thereby (provided that at least Required Lenders’
consent to such proposed amendment, supplement, modification, consent or waiver
has been obtained), with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) the replacement financial institution shall purchase, at par,
all Loans and other amounts owing to such replaced Lender on or prior to the
date of replacement, (iv) Borrower shall be liable to such replaced Lender under
Section 9.4 if any Loan owing to such replaced Lender shall be purchased other
than on the last day of the Interest Period relating thereto, (v) the
replacement financial institution shall be satisfactory to the Required Lenders
in their absolute discretion, (vi) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 9.11, (vii)
until such time as such replacement shall be consummated, the Borrower shall pay
all additional amounts (if any) required pursuant to Section 2.10 or 2.14, as
the case may be, and (viii) any such replacement shall not be deemed to be a
waiver of any rights that Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.

 

-24-



--------------------------------------------------------------------------------

2.18    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, without limiting any
other rights Borrower may have against such Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Unused Revolving Credit of such Defaulting
Lender pursuant to Section 2.9(b); and

(b) the Advances and Revolving Credit commitment of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification); provided that (i) such Defaulting Lender’s Revolving Credit
commitment may not be increased or extended without its consent, (ii) the
principal amount of, or interest or fees payable on, Loans may not be reduced or
excused or the scheduled date of payment may not be postponed as to such
Defaulting Lender without such Defaulting Lender’s consent, and (iii) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
Lenders or affected Lenders, as the case may be, shall require the consent of
such Defaulting Lender.

2.19    Sharing of Payments by Lenders. All fees payable to Lenders hereunder,
including, without limitation, the fees referred to in Section 2.6 and
Section 2.9, shall be paid to Lenders in proportion to their respective
Commitments and Applicable Percentages as set forth on Exhibit A attached. If
any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this Section 2.19 shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to Borrowers or any Subsidiary of Borrower
(as to which the provisions of this Section 2.19 shall apply). Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

 

-25-



--------------------------------------------------------------------------------

SECTION 3

CLOSING AND CONDITIONS PRECEDENT TO ADVANCES

Closing under this Agreement is subject to the following conditions precedent
(all instruments, documents and agreements to be in form and substance
satisfactory to Administrative Agent and Lenders):

3.1    Resolutions, Opinions, and Other Documents. Borrower shall have
delivered, or caused to be delivered to Administrative Agent the following:

(a) this Agreement and each of the other Loan Documents, all properly executed;

(b) all other documents to be executed and/or delivered by Borrower or any other
Person pursuant to this Agreement;

(c) certified copies of (i) resolutions of Borrower’s and each applicable
Subsidiary’s board of directors or managing members (as applicable) authorizing
the execution, delivery and performance of this Agreement, and each of the other
Loan Documents required to be delivered by any Section hereof and
(ii) Borrower’s and each applicable Subsidiary’s articles or certificate of
incorporation and by-laws or certificate of formation and operating agreement,
as applicable;

(d) an incumbency certificate for Borrower identifying all Authorized Officers,
with specimen signatures;

(e) a written opinion of Borrower’s independent counsel addressed to
Administrative Agent for the benefit of Lenders;

(f) certification by the president of Borrower that there has not occurred any
Material Adverse Effect;

(g) payment by Borrower of all fees including, without limitation, the Revolving
Credit Closing Fee, the Term Loan Closing Fee and Expenses associated with the
Loans;

(h) completed Lien searches;

(i) insurance certificates and policies as required under Section 5.2;

(j) certification by the president of Borrower that the sale of Borrower’s CTS
Business for a minimum sales price of $54,000,000 has closed on terms previously
represented to Lenders;

(k) Borrower shall have (i) prepaid the Term Loan by not less than $22,000,000
using a portion of the sales proceeds received from the sale of Borrower’s CTS
business, and (ii) deposited not less than $12,000,000 into the CTS Tax Escrow
Account;

(l) Borrower shall have provided Lenders a calculation of tax liability relating
to the sale of Borrower’s CTS Business prepared by Borrower’s accountants and,
in the event that Borrower’s tax liability arising from such sale is less than
$12,000,000, then Borrower shall have further prepaid the Term Loan by not less
than fifty percent (50%) of the difference between $12,000,000 and Borrower’s
actual tax liability as calculated by Borrower’s accountants; and

(m) Borrower shall have provided Lenders an updated financial forecast (that
gives effect to the transactions contemplated by this Agreement) by Quarter for
2017.

3.2    Absence of Certain Events. At the Amendment Date, no Default or Event of
Default hereunder shall have occurred and be continuing.

3.3    Warranties and Representations at Closing. The warranties and
representations contained in Section 4 shall be true and correct in all material
respects on the Amendment Date with the same effect

 

-26-



--------------------------------------------------------------------------------

as though made on and as of that date except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects).

3.4    Compliance with this Agreement. Borrower shall have performed and
complied with all agreements, covenants and conditions contained herein
including, without limitation, the provisions of Sections 5 and 6, which are
required to be performed or complied with by Borrower before or at the Amendment
Date.

3.5    Officers’ Certificate. Administrative Agent shall have received a
certificate dated the Amendment Date and signed by the chief financial officer
of Borrower certifying that all of the conditions specified in this Section 3
have been fulfilled.

3.6    Closing. Subject to the conditions of this Section 3, the amendment and
restatement of the Prior Loan Agreement shall become effective on the Amendment
Date contemporaneously with the execution hereof (the “Closing”) subject,
however, to the prior or simultaneous closing of Borrower’s sale of its CTS
Business for a cash purchase price of not less than $54,000,000 on terms
previously represented to Lenders.

3.7    Waiver of Rights. By completing the Closing hereunder, or by making
Advances hereunder, Administrative Agent and Lenders do not thereby waive a
breach of any warranty or representation made by Borrower hereunder or under any
agreement, document, or instrument delivered to Administrative Agent on behalf
of Lenders or otherwise referred to herein, and any claims and rights of Lender
resulting from any breach or misrepresentation by Borrower are specifically
reserved by Administrative Agent and Lenders.

3.8    Conditions for Advances. The making of Advances under the Revolving
Credit in any form following the Amendment Date is subject to the following
conditions precedent (all instruments, documents and agreements to be in form
and substance satisfactory to Administrative Agent) following the Amendment
Date:

(a) This Agreement and each of the other Loan Documents shall be effective;

(b) No event or condition shall have occurred or become known to Borrower, or
would result from the making of any requested Advance, which could reasonably be
expected to have a Material Adverse Effect;

(c) No Default or Event of Default then exists or after giving effect to the
making of the Advance would exist;

(d) Each Advance is within and complies with the terms and conditions of this
Agreement including, without limitation, the notice provisions contained in
Section 2.3;

(e) No Lien (other than a Permitted Lien) has been imposed on Borrower or any of
its Subsidiaries; and

(f) Each representation and warranty set forth in Section 4 and any other Loan
Document in effect at such time (as amended or modified from time to time) is
then true and correct in all material respects as if made on and as of such date
except to the extent such representations and warranties are made only as of a
specific earlier date.

 

-27-



--------------------------------------------------------------------------------

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce Administrative Agent and each Lender to complete the Closing, Borrower
warrants and represents to Administrative Agent and each Lender that:

4.1    Organization and Validity.

(a) Borrower (i) is a corporation, duly organized and validly existing under the
laws of the State of Delaware, (ii) has the appropriate power and authority to
operate its business and to own its Property and (iii) is duly qualified, is
validly existing and in good standing and has lawful power and authority to
engage in the business it conducts in each state where the nature and extent of
its business requires qualification, except where the failure to so qualify does
not and could not reasonably be expected to have a Material Adverse Effect.

(b) The making and performance of this Agreement and the other Loan Documents
will not violate any Requirement of Law, or the charter, minutes or bylaw
provisions of Borrower, or violate or result in a default (immediately or with
the passage of time) under any material contract, agreement or instrument to
which Borrower is a party, or by which Borrower is bound. Borrower is not in
violation of any term of any material agreement or instrument to which it is a
party or by which it may be bound which violation has or could reasonably be
expected to have a Material Adverse Effect, or of its charter, minutes or bylaw
provisions, or of Borrower’s operating agreement or partnership agreement, as
applicable.

(c) Borrower has all requisite power and authority to enter into and perform
this Agreement and to incur the obligations herein provided for, and has taken
all proper and necessary action to authorize the execution, delivery and
performance of this Agreement, and the other Loan Documents as applicable.

(d) This Agreement, the Notes to be issued hereunder, and all of the other Loan
Documents, when delivered, will be valid and binding upon Borrower, and
enforceable in accordance with their respective terms except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

4.2    Places of Business. As of the Amendment Date, the only places of business
of Borrower and each of its Subsidiaries, and the places where each of Borrower
and its Subsidiaries keeps and intends to keep its Property, are at the
addresses shown on Schedule 4.2. Schedule 4.2 also lists each jurisdiction in
which Borrower and each Subsidiary is duly qualified to transact business as of
the Amendment Date. With respect to each of the place of business listed on
Schedule 4.2, Borrower or such Subsidiary is duly qualified, is validly existing
and in good standing and has lawful power and authority to engage in the
business it conducts in the state in which such place of business is located,
except where the failure to so qualify could not reasonable be expected to have
a Material Adverse Effect.

4.3    Pending Litigation. Except as set forth on Schedule 4.3:

(a) There are no judgments or judicial or administrative orders or proceedings
pending, or to the knowledge of Borrower, threatened, against Borrower or any of
its Subsidiaries in any court or before any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

 

-28-



--------------------------------------------------------------------------------

(b) To the knowledge of Borrower, there are no investigations (administrative,
civil or criminal) pending or threatened against Borrower or any of its
Subsidiaries in any court or before any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any of its Subsidiaries is in default with respect to any order of any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

(c) To the knowledge of Borrower, no shareholder or executive officer of
Borrower or any of its Subsidiaries has been indicted in connection with or
convicted of engaging in any criminal conduct, or is currently subject to any
lawsuit or proceeding or under investigation in connection with any
anti-racketeering or other conduct or activity which may result in the
forfeiture of any property to any Governmental Authority.

4.4    Title to Properties. Except as set forth on Schedule 4.4, Borrower and
each of its Subsidiaries has good and marketable title in fee simple (or its
equivalent under applicable law) to all the Property it owns, free from Liens
and free from the claims of any other Person, except for Permitted Liens.

4.5    Governmental Consent. Except as set forth on Schedule 4.5, neither the
nature of Borrower or any of its Subsidiaries or of Borrower’s or any of its
Subsidiaries’ business or Property, nor any relationship between Borrower or any
of its Subsidiaries and any other Person, nor any circumstance affecting
Borrower or any of its Subsidiaries in connection with the issuance or delivery
of this Agreement, the Notes or any other Loan Documents is such as to require a
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority on the part of Borrower, except where a
consent, approval, authorization, filing, registration or qualification has been
obtained or where the failure to do so could not have reasonably expected to
have a Material Adverse Effect.

4.6    Taxes. All material tax returns required to be filed by Borrower and its
Subsidiaries in any jurisdiction have been filed or extended, and all taxes,
assessments, fees and other governmental charges upon Borrower or any of its
Subsidiaries, or upon any of its Property, income or franchises, which are shown
to be due and payable on such returns have been paid, except for those taxes
being contested in good faith with due diligence by appropriate proceedings for
which appropriate reserves have been maintained under GAAP and as to which no
Lien has been entered. Except as set forth on Schedule 4.6, as of the Amendment
Date, Borrower is not aware of any proposed additional tax assessment or tax to
be assessed against or applicable to Borrower or any of its Subsidiaries.

4.7    Financial Statements. The annual audited consolidated (if applicable)
balance sheet of Borrower as of December 31, 2016, and the related statements of
profit and loss, stockholder’s equity and cash flow as of such date accompanied
by reports thereon from Borrower’s independent certified public accountants
(complete copies of which have been delivered to Administrative Agent), and the
interim consolidated (if applicable) balance sheet of Borrower as of March 31,
2017, and the related statements of profit and loss, stockholder’s equity and
cash flow as of such date have been prepared in accordance with GAAP and present
fairly the financial position of Borrower as of such dates and the results of
its operations for such periods. The fiscal year for Borrower ends on December
31. Borrower’s federal tax identification number and state organizational
identification number for UCC purposes are as shown on the Perfection
Certificate for Borrower and each Guarantor.

4.8    Full Disclosure. The financial statements referred to in Section 4.7 do
not, nor does any other written statement of Borrower to Lender in connection
with the negotiation of the Loans, contain, to the knowledge of Borrower, any
untrue statement of a material fact. Such statements do not omit a material
fact, the omission of which would make the statements contained therein
misleading.

 

-29-



--------------------------------------------------------------------------------

4.9    Subsidiaries. As of the Amendment Date, Borrower has no Subsidiaries
other than those specifically disclosed in Schedule 4.9. All of the outstanding
Capital Stock of each of Borrower’s Subsidiaries has been validly issued, is
fully paid and nonassessable and is owned by Borrower or the applicable
Subsidiary and in the amounts, each as specified on Schedule 4.9, and free and
clear of all Liens except those created under the Security Documents.

4.10    Government Regulations.

(a) The use of the proceeds of and Borrower’s issuance of the Notes will not
directly or indirectly violate or result in a violation of Section 7 of the
Securities Exchange Act of 1934, as amended, or any regulations issued pursuant
thereto, including, without limitation, Regulations U, T and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. Borrower does
not own or intend to carry or purchase any “margin stock” within the meaning of
said Regulation U.

(b) Except as set forth on Schedule 4.10(b), Borrower is current with all
reports and documents required to be filed with any state or federal securities
commission or similar agency and is in full compliance in all material respects
with all applicable rules and regulations of such commissions.

4.11    Employee Benefits. Except as set forth on Schedule 4.11:

(a) As of the date hereof, no employee benefit pension plan as defined in
Section 3(2) of ERISA which is covered by Section 412 of the Internal Revenue
Code or Section 302 or Title IV of ERISA and which is maintained by Borrower or
any Subsidiary of Borrower or under which Borrower or any Subsidiary of Borrower
could have any liability under ERISA (a “Pension Plan”) (i) has failed to meet
the minimum funding standards established in Section 302 of ERISA, (ii) has
failed to comply in a material respect with all applicable requirements of ERISA
and of the Internal Revenue Code, including all applicable rulings and
regulations thereunder except where a failure to so comply is not reasonably
expected to result in a material liability to Borrower, (iii) has engaged in or
been involved in a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Internal Revenue Code which would be reasonably expected
to subject Borrower to any material liability, or (iv) has been terminated if
such termination would subject Borrower to any material liability.

(b) Neither Borrower nor any Subsidiary of Borrower has assumed, or received
notice of a claim asserted against Borrower or any Subsidiary of Borrower for,
withdrawal liability (as defined in Section 4207 of ERISA) with respect to any
“multi-employer pension plan” within the meaning of Section 3(37) of ERISA),
either as a participating employer or as a member of any Controlled Group (as
defined in ERISA).

(c) Borrower and each Subsidiary of Borrower has timely made all contributions
when due with respect to any multi-employer pension plan in which it
participates and no event has occurred triggering a claim against Borrower or
any Subsidiary of Borrower for withdrawal liability pursuant to Title IV of
ERISA with respect to any multi-employer pension plan in which Borrower
participates.

(d) All Pension Plans and multi-employer pension plans in which Borrower or any
Domestic Subsidiary of Borrower participates are shown on Schedule 4.11.

4.12    Business Interruptions. Except as set forth on Schedule 4.12:

(a) Within five (5) years prior to the date hereof, none of the business,
Property or operations of Borrower or any Subsidiary of Borrower have been
materially and adversely affected in any way by any casualty, strike, lockout,
combination of workers, order of the United States of America, or any state or
local government, or any political subdivision or agency thereof, directed
against Borrower or any Subsidiary of Borrower.

 

-30-



--------------------------------------------------------------------------------

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, there are no pending or, to Borrower’s knowledge, threatened labor
disputes, strikes, lockouts or similar occurrences or grievances affecting
Borrower or any Subsidiary of Borrower. No labor contract of Borrower or any
Subsidiary of Borrower is scheduled to expire prior to the Revolving Credit
Maturity Date.

4.13    Intellectual Property. Except as set forth on Schedule 4.13:

(a) Borrower and/or each Subsidiary owns, or is licensed or otherwise possesses
legal rights under all Intellectual Property, and all patents, patent
applications, trademarks, trade names, service marks, trade dress, copyrights,
domain names, mask works, schematics, technology, know-how, trade secrets,
confidential information, customer lists, technical information, technical data,
process technology, plans, drawings and blue prints, inventions, algorithms,
devices, systems, processes, computer software programs and applications to the
extent the same are used in and are material to the respective businesses of
Borrower and/or any Subsidiary.

(b) Schedule 4.13 lists, as of the Amendment Date, all: (i) patents, patent
applications (“Patent Rights”), registered and common law trademarks and service
marks, and registered copyrights owned by Borrower and/or each Subsidiary
(“Scheduled Intellectual Property”), including where applicable the
jurisdictions, both domestic and foreign, in which each such item of
Intellectual Property has been issued or registered or in which any application
for such issuance and registration has been filed; (ii) written licenses,
sublicenses and other agreements as to which Borrower or any Subsidiary is a
party and pursuant to which any Person is authorized to use any Intellectual
Property owned by Borrower other than Standard Outbound IP Licenses;
(iii) written licenses, sublicenses and other agreements to which Borrower or
any Subsidiary is a party and pursuant to which Borrower or any Subsidiary is
authorized to use any third party’s Intellectual Property (other than, with
respect to such software, off-the-shelf commercial or shrink-wrap software or
open source software) (“Third Party Intellectual Property Rights”) that are
incorporated or used in any product or service of Borrower and/or each
Subsidiary or which are material to their respective operations other than
Standard Inbound IP Licenses; and (iv) all agreements to which Borrower or any
Subsidiary is a party that provide for an optional or contingent license,
sublicense or other agreement as described in clauses (ii) or (iii) above in
this Section 4.13(b).

(c) To Borrower’s knowledge, all Scheduled Intellectual Property material to its
operations is valid, enforceable, has been duly maintained, is in full force and
effect, and has not been cancelled, expired or abandoned.

(d) None of the Patent Rights were developed under a funding agreement with the
Government of the United States of America or with any state governments,
pursuant to which the government of the United States of America or any state
governments has rights relative thereto.

(e) Neither Borrower nor any Subsidiary has received any notice from, or demand
or claim by, any third party that any of the Intellectual Property material to
its operations, including any Patent Rights are not solely owned by Borrower or
any Subsidiary of Borrower or that the Patent Rights are subject to a license.

(f) No allowable or allowed subject matter of the Patent Rights listed in
Schedule 4.13 owned or held by Borrower or any Subsidiary, in whole or in part,
is subject to any competing or interfering claims by any third party (but
excluding any patent claims issued to any third parties by the

 

-31-



--------------------------------------------------------------------------------

United States Patent and Trademark Office), or claims of ownership by any third
party. To the knowledge of Borrower, no allowable or allowed subject matter of
the Patent Rights listed in Schedule 4.13 subject to any exclusive license held
by Borrower or any Subsidiary, in whole or in part, is subject to any competing
or interfering claims by any third party (but excluding any patent claims issued
to any third parties by the United States Patent and Trademark Office), or
claims of ownership by any third party. No allowable or allowed subject matter
of such Patent Rights has been the subject of any interference, re-examination
or opposition proceedings or any other post-grant proceedings and, to Borrower’s
knowledge, there is no reasonable basis for any such interference, reexamination
or opposition proceedings or any other post-grant proceedings.

(g) Borrower has taken all action necessary to maintain the enforceability and
registration of all Scheduled Intellectual Property material to the operation of
Borrower and/or each Subsidiary.

(h) All annuities, maintenance fees or other fees necessary to maintain the
pendency or right to assert the Patent Rights and Trademarks due on or before
the date hereof have been paid according to proper entity status in the relevant
jurisdiction.

(i) The registrations to Patent Rights and Trademarks material to its operations
are in good standing and none of the Patent Rights or Trademarks have lapsed,
been disclaimed or otherwise voluntarily limited in scope, or been dedicated to
the public.

(j) Neither Borrower nor any Subsidiary has received any invitation to license
or written charge, complaint, claim, demand or notice that Borrower or any
Subsidiary has infringed, misappropriated, or acted in conflict with any of the
Intellectual Property material to its operations owned by any third party. To
Borrower’s knowledge, neither Borrower nor any Subsidiary has infringed,
misappropriated, or acted in conflict with any of the Intellectual Property
material to its operations owned by any third party.

(k) To Borrower’s knowledge, there is no unauthorized use, disclosure,
infringement or misappropriation of any Intellectual Property rights, in any
such case, material to its operations, of Borrower and/or any Subsidiary, or any
Third Party Intellectual Property Rights material to its operations to the
extent exclusively licensed to Borrower and/or any Subsidiary, by any third
party, including any employee or former employee of Borrower and/or any
Subsidiary.

(l) Neither Borrower nor any Subsidiary has, in the three (3) years preceding
the date of this Agreement, sent to or contemplated sending to any third party
any written charge, complaint, claim, demand or notice asserting that such
Person has infringed, misappropriated, or acted in conflict with any of the
Intellectual Property owned by Borrower and/or any Subsidiary and material to
its operations, nor (to Borrower’s knowledge) is any such infringement,
misappropriation, or conflict occurring or threatened nor is Borrower aware of
any.

(m) Neither Borrower nor any Subsidiary is, nor will be, as a result of the
execution and delivery of this Agreement by Borrower, or the performance of its
obligations hereunder, in material breach of any license, sublicense or other
agreement.

(n) Borrower has entered into written confidentiality agreements with all
employees and third parties to whom Borrower and/or any Subsidiary has disclosed
material Borrower-owned confidential Intellectual Property, except where a
failure to do so would not have a Material Adverse Effect.

 

-32-



--------------------------------------------------------------------------------

(o) Borrower has not obtained any opinions from its inside or outside legal
counsel that any of the material products infringe one or more claims of any
third party Intellectual Property.

4.14    Regulatory Compliance. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect or as set forth in Schedule 4.14:

(a) As to Borrower and each of its Subsidiaries, Affiliates and agents, and as
to each product subject to the Federal Food, Drug and Cosmetic Act of 1938, and
the Public Health Service Act Section 361, as amended, and the regulations of
the Food and Drug Administration (the “FDA”) promulgated thereunder (the “FDCA”)
or similar Requirements of Law (each such product, a “Medical Device,” a
“Biologic,” a “Drug,” or “Human Tissue Intended for Transplantation,” as the
case may be, and collectively “Regulated Products”)) that is or has been
developed, manufactured, tested, distributed or marketed by Borrower and its
Subsidiaries, Affiliates and agents are in material compliance with, and each
such Regulated Product is being developed, manufactured, tested, distributed
and/or marketed in material compliance with, all applicable requirements under
the FDCA and other applicable Requirements of Law, including 21 C.F.R. Parts
1270 and 1271 (regulation of Human Cellular and Tissue Products, or HCTP’s), 21
C.F.R. Part 820 (regulation of Medical Devices), the United States National
Organ Transplant Act, 42 U.S.C. §274e, the licensing requirements and other
applicable Requirements of Law of the several states of the United States,
European Union Directives, Medical Device Directive 93/42/EC, EU Directive
2004/23/EC (standards of quality and safety for the donation, procurement,
testing, processing, preservation, storage and distribution of human tissues and
cells), applicable Requirements of Law of the various member nations of the
European Union, American Association of Tissue Banking (AATB) standards, and
those Requirements of Law relating to the tissue donor recovery process. Neither
Borrower nor any Subsidiary has received any written communication from the FDA
or any other Governmental Authority (i) contesting the premarket clearance or
approval of, the uses of or the labeling and promotion of any products of
Borrower or any of its Subsidiaries or (ii) otherwise alleging any violation
applicable to any Regulated Product by Borrower or any of its Subsidiaries,
Affiliates or agents of any Requirements of Law.

(b) All material reports, documents, claims and notices required to be filed,
maintained, or furnished to any Governmental Authority by Borrower or any of its
Subsidiaries have been so filed, maintained or furnished.

(c) No Regulated Product of Borrower or any of its Subsidiaries has been
recalled, withdrawn, suspended or discontinued by Borrower or any of its
Subsidiaries in the United States or outside the United States (whether
voluntarily or otherwise). No proceedings in the United States or outside of the
United States of which Borrower has knowledge (whether completed or pending)
seeking the recall, withdrawal, suspension or seizure of any Regulated Product
of Borrower or any of its Subsidiaries are pending against Borrower or any of
its Subsidiaries nor have any such proceedings been pending at any prior time.

(d) As to each Regulated Product of Borrower or any of its Subsidiaries for
which a premarket notification submission under Section 510(k) of the FDCA,
premarket approval application, biological license application, new drug
application, investigational new drug application or similar state or foreign
regulatory application has been cleared or approved, Borrower and its
Subsidiaries, Affiliates and agents are in compliance with 21 U.S.C. §§ 355, 360
and 360e, and 42 U.S.C. § 262 and 21 C.F.R. Parts 312, 314, 600, and 601, 807,
812, 814 et seq., as applicable, and similar Requirement of Law and all terms
and conditions of such applications, except for any such failure or failures to
be in compliance which individually or in the aggregate are not or would not be
material. As to each such Regulated Product of Borrower or any of its
Subsidiaries, Borrower and the officers, employees or agents of Borrower have
included in the application for such Regulated Product of Borrower or any of its

 

-33-



--------------------------------------------------------------------------------

Subsidiaries, where required, the certification described in 21 U.S.C. §
335a(k)(1) or any similar Requirement of Law and the list described in 21 U.S.C.
§ 335a(k)(2) or any similar Requirement of Law, and each such certification and
list was true, complete and correct in all material respects when made. In
addition, the Borrower and its Subsidiaries, Affiliates and agents are in
substantial compliance with all applicable registration and listing requirements
set forth in 21 U.S.C. § 360, 42 U.S.C. § 262 and 21 C.F.R. Part 207, 601 and
807 and all similar Requirements of Law.

(e) No article of any Regulated Product manufactured and/or distributed by
Borrower or any of its Subsidiaries is (i) adulterated within the meaning of 21
U.S.C. § 351 (or similar Requirement of Law), (ii) misbranded within the meaning
of 21 U.S.C. § 352 (or similar Requirement of Law) or (iii) a product that is in
violation of 21 U.S.C. §§ 355, 360, 360e and 42 U.S.C. § 262 (or similar
Requirement of Law).

(f) Neither Borrower nor any of its Subsidiaries or Affiliates nor, to the
knowledge of Borrower, any officer, employee or agent of Borrower or any of its
Subsidiaries or Affiliates has made an untrue statement of a material fact or
fraudulent statement to the FDA or any other Governmental Authority that
primarily regulates Medical Devices, Biologics or Drugs, failed to disclose a
material fact required to be disclosed to the FDA or any other Governmental
Authority that primarily regulates Medical Devices, Biologics or Drugs, or
committed an act, made a statement, or failed to make a statement that, at the
time such disclosure was made, would reasonably be expected to provide a basis
for the FDA or any other Governmental Authority to invoke its policy respecting
“Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities,”
set forth in 56 Fed. Reg. 46191 (September 10, 1991) or any similar policy.
Neither Borrower nor any of its Subsidiaries or Affiliates or, to the knowledge
of Borrower, any officer, employee or agent of Borrower or any of its
Subsidiaries or Affiliates has been convicted of any crime or engaged in any
conduct for which debarment is mandated by 21 U.S.C. § 335a(a) or any similar
Requirement of Law or authorized by 21 U.S.C. § 335a(b) or any similar
Requirement of Law. Neither Borrower nor any of its Subsidiaries or Affiliates
nor, to the knowledge of Borrower, any officer, employee or agent of Borrower or
any of its Subsidiaries or Affiliates has been convicted of any crime or engaged
in any conduct for which such person or entity could be excluded from
participating in the federal health care programs under Section 1128 of the
Social Security Act of 1935, as amended (the “Social Security Act”), or any
similar Requirement of Law.

(g) Neither Borrower nor any of its Subsidiaries has received within the last
four (4) years any written notice that the FDA or any other Governmental
Authority has (i) commenced, or threatened to initiate, any action to withdraw
its approval or request the recall of any Regulated Product of Borrower or any
of its Subsidiaries, (ii) commenced, or threatened to initiate, any action to
enjoin production of any Regulated Product of Borrower or any of its
Subsidiaries, (iii) commenced, or threatened to initiate, any action to enjoin
the production of any Regulated Product of Borrower or any of its Subsidiaries
produced at any facility where any Regulated Product is manufactured, tested or
packaged, (iv) filed a warning letter concerning deviations from the regulations
concerning any Regulated Product or the manufacture or distribution thereof or
(v) issued an FDA Form 483, except as listed on Schedule 4.14.

(h) Borrower and its Subsidiaries are in full compliance with all Medical
Device, Drug, Biologic and Human Tissue Intended for Transplantation reporting
requirements promulgated by any Governmental Authority, including FDA, for all
Regulated Products manufactured or distributed by Borrower or any of its
Subsidiaries, except for failures to be in compliance with the foregoing that
individually or in the aggregate are not or would not be material.

(i) Borrower and its Subsidiaries are in full compliance with the Federal
Anti-Kickback Statute, 42 U.S.C.A. §§ 1320a-7b(b), the Stark Law (42 U.S.C. §§
1395nn) and the AdvaMed Code of

 

-34-



--------------------------------------------------------------------------------

Ethics on Interactions with Health Care Professionals (the “AdvaMed Code”), and
all of Borrower’s and its Subsidiaries’ contracts, agreements and arrangements
with Health Care Professionals (as defined in the AdvaMed Code) are in full
compliance with the AdvaMed Code.

4.15    Other Associations. Borrower is not engaged and has no interest in any
joint venture or partnership with any other Person except as set forth in
Schedule 4.15 or as otherwise permitted by Section 6.7.

4.16    Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect or as set forth in Schedule 4.16:

(a) To the best of Borrower’s knowledge after due inquiry, no Property presently
owned, leased or operated by Borrower or any Subsidiary of Borrower contains, or
has previously contained within the last ten (10) years, any Hazardous
Substances in amounts or concentrations which (i) constitute or constituted a
violation of, or (ii) could give rise to liability under, any Environmental Law.

(b) To the best of Borrower’s knowledge after due inquiry, Borrower and each
Subsidiary of Borrower is in compliance, and, for the duration of all applicable
statutes of limitations periods, has been in compliance with all applicable
Environmental Laws, and there is no contamination at, under or about any
properties presently owned, leased, or operated by Borrower or any Subsidiary of
Borrower or violation of any Environmental Law with respect to such properties
which could reasonably be expected to interfere with any of their continued
operations or reasonably be expected to impair the fair saleable value thereof.

(c) Neither Borrower nor any Subsidiary of Borrower has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance assessment with
Environmental Laws and Borrower has no knowledge that any such notice is being
overtly threatened.

(d) Hazardous Substances have not been transported or disposed of by Borrower or
a Subsidiary of Borrower in a manner or to a location which are reasonably
likely to give rise to liability of Borrower or any Subsidiary of Borrower under
any Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending,
or to the knowledge of Borrower, threatened under any Environmental Law to which
Borrower or any Subsidiary of Borrower is, or to Borrower’s knowledge will be,
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding.

4.17    Regulation O. No director or executive officer of Borrower is a
director, executive officer or principal shareholder of Lender. For the purposes
hereof the terms “director” “executive officer” and “principal shareholder”
(when used with reference to Lender), have the respective meanings assigned
thereto in Regulation O issued by the Board of Governors of the Federal Reserve
System.

4.18    Material Contracts. Set forth on Schedule 4.18 is a complete and
accurate list of all Material Contracts as of the Amendment Date, showing as of
the date hereof, the name thereof, the parties, the subject matter and the term.
Each Material Contract has been duly authorized, executed and delivered by the
Borrower or applicable Subsidiary (and to Borrower’s knowledge, by the other
parties thereto), is in full force and effect and is binding upon and
enforceable against the Borrower and its Subsidiaries that are parties thereto
(and to Borrower’s knowledge, against the other parties thereto) in accordance
with its terms, except to the extent any such Material Contract expires or
otherwise terminates in accordance with its terms (other than a termination as a
result of breach or default).

 

-35-



--------------------------------------------------------------------------------

4.19    Solvency. After giving effect to the transactions contemplated under
this Agreement (including, without limitation, the acquisition of Pioneer
Surgical Technologies), Borrower and its Subsidiaries, taken as a whole, are
solvent, are able to pay its debts as they become due, and have capital
sufficient to carry on its business and all businesses in which it is about to
engage, and now owns Property having a value both at fair valuation and at
present fair saleble value greater than the amount required to pay Borrower’s
debts. Borrower will not be rendered insolvent by the execution and delivery of
this Agreement or any of the other Loan Documents executed in connection with
this Agreement or by the transactions contemplated hereunder or thereunder.

4.20    Perfection and Priority. This Agreement and the other Loan Documents are
effective to create in favor of Administrative Agent legal, valid and
enforceable Liens in all right, title and interest of Borrower and the
Subsidiaries in the Collateral, and when financing statements have been filed in
the offices of the respective jurisdiction of organization under Borrower’s and
each Subsidiary’s name, Borrower and each Guarantor will have granted to
Administrative Agent and Administrative Agent will have for the benefit of
Lenders perfected first priority Liens in the Collateral, superior in right to
any and all other Liens, existing or future.

4.21    Commercial Tort Claims. Except as set forth on Schedule 4.21, as of the
Amendment Date, neither Borrower nor any Subsidiary of Borrower is a party to
any Commercial Tort Claims.

4.22    Letter of Credit Rights. As of the Amendment Date, neither Borrower nor
any Subsidiary of Borrower has any Letter of Credit Rights.

4.23    Export Control Laws. Borrower and each Subsidiary has conducted its
export transactions in material compliance with applicable provisions of United
States export control laws and regulations. Without limiting the foregoing:
(a) Borrower and each Subsidiary has obtained all export licenses and other
approvals required for its exports of products, software and technologies from
the United States; (b) Borrower and each Subsidiary is in material compliance
with the terms of all applicable export licenses or other approvals; (c) there
are no pending or, to the knowledge of Borrower, claims threatened in writing
against Borrower or any Subsidiary with respect to such export licenses or other
approvals; and (d) there are no material actions, conditions or circumstances
pertaining to the Borrower’s or any Subsidiary’s export transactions that would
reasonably be expected to give rise to any future claims.

4.24    Foreign Corrupt Practices Act. None of Borrower or any Subsidiary or any
predecessor, or, to the knowledge of Borrower, any employee, representative or
other Person associated with or acting on behalf of Borrower or any Subsidiary
or any predecessor has, directly or indirectly, (a) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, (c) established or maintained a secret or
unrecorded fund, participated in or co-operated with an international boycott as
defined in Section 999 of the Code, (d) violated any provision of (i) the
Foreign Corrupt Practices Act of 1977, as amended, and the rules, regulations
and guidance promulgated thereunder, (ii) the U.K. Bribery Act of 2010, as
amended, and the rules, regulations and guidance promulgated thereunder or
(iii) any other similar applicable Requirement of Law relating to corruption or
bribery, or (e) made any bribe, rebate, payoff, influence, payment, kickback or
other similar unlawful payment of any nature.

 

-36-



--------------------------------------------------------------------------------

4.25    Anti-Terrorism Laws.

(a) Neither Borrower nor any Affiliate of Borrower is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

(b) Neither Borrower nor any Affiliate of Borrower, or to Borrower’s knowledge,
any of its respective agents acting or benefiting in any capacity in connection
with the Loans or other transactions hereunder, is any of the following (each, a
“Blocked Person”):

(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224;

(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;

(v)    a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or

(vi)    a Person who is affiliated with a Person listed above.

SECTION 5

BORROWER’S AFFIRMATIVE COVENANTS

Borrower covenants that until all of the Obligations due under the Loan
Documents are paid and satisfied in full and the Revolving Credit has been
terminated, that:

5.1    Payment of Taxes and Claims. Borrower and each of its Subsidiaries shall
pay, before they become delinquent, all material taxes, assessments and
governmental charges, or levies imposed upon it, or upon Borrower’s and each of
its Subsidiaries’ Property, and all claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons entitled to the benefit of
statutory or common law Liens which, in any case, if unpaid, would result in the
imposition of a Lien upon its Property; provided, however, that Borrower or any
Subsidiary of Borrower shall not be required to pay any such tax, assessment,
charge, levy, claim or demand if the amount, applicability or validity thereof,
shall at the time be contested in good faith and by appropriate proceedings by
Borrower or such Subsidiary, and if Borrower or such Subsidiary shall have set
aside on its books adequate reserves in respect thereof, if so required in
accordance with GAAP and which deferment of payment is permissible so long as no
Lien other than a Permitted Lien has been entered and the same could not
reasonably be expected to have a Material Adverse Effect.

 

-37-



--------------------------------------------------------------------------------

5.2    Maintenance of Properties and Insurance.

(a) Property. Borrower and each of its Subsidiaries shall maintain its Property
in good condition (normal wear and tear and casualty and condemnation excepted)
make all reasonably necessary renewals, replacements, additions, betterments and
improvements thereto consistent with industry and past practice and will pay and
discharge when due the cost of repairs and maintenance to its Property, and will
pay all rentals when due for all real estate leased by Borrower and each of its
Subsidiaries, to the extent material to its operations.

(b) Property Insurance, Public and Products Liability Insurance. Borrower and
each of its Subsidiaries shall maintain insurance (i) on all insurable tangible
Property against fire, flood, casualty and such other hazards (including,
without limitation, extended coverage, workmen’s compensation, boiler and
machinery, with inflation coverage by endorsement) and (ii) against public
liability, product liability and business interruption, in each case in such
amounts, with such deductibles and with such insurers as are customarily used by
companies operating in the same industry as Borrower from insurers acceptable to
Administrative Agent and with an AM Best rating of no lower than A-. At or prior
to Closing, Borrower shall furnish Administrative Agent with duplicate original
policies of insurance or such other evidence of insurance as Administrative
Agent may require, and any certificates of insurance shall be issued on Accord
Form-27. In the event Borrower or any of its Subsidiaries fails to procure or
cause to be procured any such insurance or to timely pay or cause to be paid the
premium(s) on any such insurance, Administrative Agent may do so for Borrower,
but Borrower shall continue to be liable for the same. The policies of all such
casualty insurance shall contain standard lender’s loss payable clauses (and,
with respect to liability and interruption insurance, additional insured
clauses) issued in favor of Administrative Agent on behalf of and for the
benefit of Lenders under which all losses thereunder shall be paid to
Administrative Agent, on behalf of and for the benefit of Lenders, as Lenders’
interest may appear. Such policies shall expressly provide that the requisite
insurance cannot be altered or canceled without thirty (30) days prior written
notice to Administrative Agent and shall insure Administrative Agent
notwithstanding the act or neglect of Borrower. Insurance proceeds paid to the
Administrative Agent shall be made available to permit the restoration of damage
with such proceeds to all Property; provided, however, that following the
occurrence and continuance of an Event of Default, Borrower hereby appoints
Administrative Agent as Borrower’s and each of its Subsidiaries’
attorney-in-fact, exercisable at Administrative Agent’s option to endorse any
check which may be payable to Borrower or any Subsidiary in order to collect the
proceeds of such insurance on behalf of and for the benefit of Lenders, and,
pursuant to the provisions of this Section 5.2(b) such proceeds may be applied
by Administrative Agent, in its discretion (but with the approval of the
Required Lenders), to any Obligations or to repair, reconstruct or replace the
loss of or damage to Property as Administrative Agent, in its discretion (but
with the approval of the Required Lenders), may from time to time determine.
Borrower further covenants that all insurance premiums owing under its current
policies have been paid. Borrower shall notify Administrative Agent immediately
upon Borrower’s or any of its Subsidiaries’ receipt of a notice of termination,
cancellation, or non-renewal from its insurance company of any such policy.

5.3    Financial Records. Borrower and each of its Subsidiaries shall keep
current and accurate books of records and accounts in which full and correct
entries will be made of all of its material business transactions, and will
reflect in its financial statements adequate accruals and appropriations to
reserves, all in accordance with GAAP. Borrower shall not change its fiscal year
end date without the prior written consent of the Required Lenders.

5.4    Corporate Existence and Rights. Borrower shall do (or cause to be done)
all things necessary to preserve and keep in full force and effect its and each
of its Subsidiaries existence, good standing, rights and franchises, except to
the extent a failure to do so could not reasonably be expected to

 

-38-



--------------------------------------------------------------------------------

have a Material Adverse Effect. Borrower shall (and Borrower shall cause each of
its Subsidiaries to) obtain and maintain any and all licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
its property or the conduct of its businesses.

5.5    Compliance with Laws. Borrower and each of its Subsidiaries shall: (a) be
in compliance in all material respects with any and all Requirements of Law to
which it is subject, whether foreign, federal, state or local, including,
without limitation, Environmental Laws and Requirements of Law applicable to
Regulated Products; and (b) timely satisfy all assessments, fines, costs and
penalties imposed (after exhaustion of all appeals, provided a stay has been put
in effect during such appeal) by any Governmental Authority against Borrower or
any of its Subsidiaries or any Property of Borrower or any of its Subsidiaries,
except where (i) Borrower or such Subsidiary is contesting any Requirement of
Law in good faith by appropriate proceedings diligently conducted or (ii) the
failure to comply could not reasonably be expected to have a Material Adverse
Effect.

5.6    Business Conducted. Borrower shall continue in the business presently
operated by it using its best efforts to maintain its customers and goodwill.
Neither Borrower nor any of its Subsidiaries shall engage, directly or
indirectly, in any material respect in any line of business substantially
different from the businesses conducted by Borrower immediately prior to the
Amendment Date.

5.7    Litigation. Borrower shall give prompt notice to Administrative Agent of
any litigation claiming in excess of Five Hundred Thousand and 00/100 Dollars
($500,000.00) from Borrower or any of its Subsidiaries, or which could
reasonably be expected to have a Material Adverse Effect.

5.8    Issue Taxes. Borrower and each of its Subsidiaries shall pay all taxes
(other than taxes based upon or measured by any Lender’s income or revenues or
any personal property tax), if any, in connection with the issuance of the Notes
and the recording of any lien documents. The obligations of Borrower hereunder
shall survive the payment of Borrower’s Obligations hereunder and the
termination of this Agreement.

5.9    Bank Accounts. Borrower and each of its Subsidiaries shall maintain its
primary depository and disbursement account(s) with Administrative Agent.

5.10    Employee Benefit Plans. Borrower and each of its Subsidiaries shall
(a) fund all of its Pension Plan(s) in a manner that will satisfy the minimum
funding standards of Section 302 of ERISA, (b) furnish Administrative Agent,
promptly upon Administrative Agent’s request, with copies of all reports or
other statements filed with the United States Department of Labor, the PBGC or
the IRS with respect to all Pension Plan(s), or which Borrower, or any member of
a Controlled Group, may receive from the United States Department of Labor, the
IRS or the PBGC, with respect to all such Pension Plan(s), and (c) promptly
advise Administrative Agent of the occurrence of any reportable event (as
defined in Section 4043 of ERISA, with respect to any Pension Plan, other than a
reportable event for which the thirty (30) day notice requirement has been
waived by the PBGC) or a non-exempt prohibited transaction (under Section 406 of
ERISA or Section 4975 of the Code) with respect to any such Pension Plan(s) and
for which Borrower or any of its Subsidiaries could reasonably be expected to
incur a material liability, and the action which Borrower proposes to take with
respect thereto. Borrower and each of its Subsidiaries will make all
contributions when due with respect to any multi-employer pension plan in which
it participates and will promptly advise Administrative Agent upon (x) its
receipt of notice of the assertion against Borrower or any of its Subsidiaries
of a claim for withdrawal liability, (y) the occurrence of any event which, to
the best of Borrower’s knowledge, would trigger the assertion of a claim for
withdrawal liability against Borrower or any of its Subsidiaries, and (z) upon
the occurrence of any event which, to the best of Borrower’s knowledge, would be
reasonably expected to trigger an indirect withdrawal liability (through a
controlled group of which) Borrower or any of its Subsidiaries is a member under
Title IV of ERISA, whether liquidated or contingent.

 

-39-



--------------------------------------------------------------------------------

5.11    New Subsidiaries. Each newly-created or newly-acquired Domestic
Subsidiary of Borrower shall, within fifteen (15) days of such creation or
acquisition, become a party to the applicable Loan Documents by executing and
delivering to the Administrative Agent a counterpart of a joinder agreement and
providing such other documentation as the Administrative Agent shall deem
reasonably appropriate for such purpose, including, without limitation,
amendments to the Security Documents or any other applicable Loan Document, and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of, inter
alia, the joinder agreement), all in form, content and scope reasonably
satisfactory to the Administrative Agent. In such event, the Administrative
Agent is hereby authorized by the parties hereto to amend Schedule 4.9 to
include each such new Subsidiary.

5.12    Financial Covenants. Borrower shall maintain and comply with the
following financial covenants:

(a) Minimum Fixed Charge Coverage Ratio. Borrower, on a consolidated basis,
shall maintain a Fixed Charge Coverage Ratio of not less than 1.25 to 1.0,
measured quarterly as of each Quarter End, on a trailing four (4) Quarter basis.
Notwithstanding any other provision hereof, historical EBITDA generated by
Borrower’s CTS Business shall not be considered part of consolidated EBITDA
beginning with the June 30, 2017 Quarter-End and thereafter.

(b) Leverage Ratio. Borrower, on a consolidated basis, shall maintain a Leverage
Ratio of not greater than 3.00 to 1.0, measured as of each Quarter End, on a
trailing four (4) Quarter basis. Notwithstanding any other provision hereof,
historical EBITDA generated by Borrower’s CTS Business shall not be considered
part of consolidated EBITDA beginning with the June 30, 2017 Quarter-End and
thereafter.

5.13    Minimum Unrestricted Cash. Borrower, on a consolidated basis, shall
maintain at all times Unrestricted Cash in an amount of at least Ten Million and
00/100 Dollars ($10,000,000.00).

5.14    Financial and Business Information. Borrower shall deliver or cause to
be delivered to Lender the following:

(a) Financial Statements and Collateral Reports. Such data, reports, statements
and information, financial or otherwise, as Lender may reasonably request,
including, without limitation:

(i)    within forty (40) days after the end of each Quarter, the consolidated
and consolidating (if applicable) income and cash flow statements of Borrower
and its Subsidiaries for such Quarter and for the expired portion of the fiscal
year ending with the end of such month, setting forth in comparative form the
corresponding figures for the corresponding periods of the previous fiscal year,
and the consolidated and consolidating (if applicable) balance sheet of Borrower
and its Subsidiaries as at the end of such Quarter, setting forth in comparative
form the corresponding figures as at the end of the corresponding periods of the
previous fiscal year, all in reasonable detail and certified by Borrower’s chief
executive officer or president to have been prepared from the books and records
of Borrower;

(ii)    within seventy-five (75) days after the end of each fiscal year of
Borrower, the consolidated and consolidating (if applicable) income and cash
flow statements of Borrower and its Subsidiaries for such year, and the
consolidated and consolidating (if applicable)

 

-40-



--------------------------------------------------------------------------------

balance sheet of Borrower and its Subsidiaries as at the end of such fiscal
year, setting forth in each case in comparative form the corresponding figures
as at the end of and for the previous fiscal year, all in reasonable detail,
including all supporting schedules, and audited by an independent public
accounting firm acceptable to Administrative Agent, and unqualifiedly certified
to have been prepared in accordance with GAAP, and such independent public
accountants shall also unqualifiedly certify that in making the examinations
necessary to their certification mentioned above they have reviewed the terms of
this Agreement and the accounts and conditions of Borrower during the accounting
period covered by the certificate and that such review did not disclose the
existence of any condition or event which constitutes an Event of Default under
Sections 5.12 and 5.13, together with copies of any management letters provided
by such accountants to management of Borrower;

(iii)    within fifteen (15) days of the end of each Quarter, Borrower’s
accounts receivable aging report, accounts payable aging report, inventory
reports and such other reports as Administrative Agent reasonably deems
necessary, certified by Borrower’s chief financial officer as true and correct,
all in form and substance reasonably satisfactory to Administrative Agent; and

(iv)    within fifteen (15) days of filing with the applicable Government
Authority, Borrower shall furnish, or shall cause to be furnished, to
Administrative Agent copies of the annual federal and state income tax returns
of Borrower for the immediately preceding year;

(b) Notice of Event of Default. Promptly upon becoming aware of the existence of
any condition or event which constitutes a Default (if the same is continuing)
or an Event of Default under this Agreement, a written notice specifying the
nature and period of existence thereof and what action Borrower is taking (and
proposes to take) with respect thereto;

(c) Notice of Claimed Default. Promptly upon receipt by Borrower, written notice
of default given to Borrower by any creditor for Indebtedness for borrowed money
with an aggregate amount in excess of Five Hundred Thousand and 00/100 Dollars
($500,000.00), otherwise holding long term Indebtedness of Borrower; and

(d) Securities and Other Reports. If Borrower shall be required to file reports
with the Securities and Exchange Commission pursuant to Section 13(a) or 15(d)
of the Securities Exchange Act of 1934, as amended, promptly upon its becoming
available, one copy of each financial statement, report, notice or proxy
statement sent by Borrower to stockholders generally, and a copy of each regular
or periodic report, and any registration statement, or prospectus in respect
thereof, filed by Borrower with any securities exchange or with federal or state
securities and exchange commissions or any successor agency.

(e) FDA Actions. Borrower agrees to provide to Administrative Agent copies of
all FDA warning letters and FDA Form 483 notices promptly after Borrower’s
receipt. Thereafter, within five (5) days of filing with the FDA, Borrower shall
furnish Administrative Agent copies of all responses filed by Borrower with the
FDA in response to such warning letters and Form 483 notices. In addition,
Borrower shall provide to Administrative Agent a written status report at least
once each Quarter of Borrower’s plan to remediate the matters raised by the FDA
in any warning letter or Form 483 notice and Borrower’s progress toward
accomplishing such remediation.

 

-41-



--------------------------------------------------------------------------------

5.15    Officers’ Certificates. Along with the set of financial statements
delivered to Administrative Agent at the end of each fiscal quarter pursuant to
Section 5.14(a)(i) and the annual financial statements delivered pursuant to
Section 5.14(a)(ii), Borrower shall deliver to Administrative Agent a
certificate (“Covenant Compliance Certificate”) (in the form of Exhibit E) from
the chief financial officer, chief executive officer or president of Borrower
(and as to certificates accompanying the annual financial statements of
Borrower, also certified by Borrower’s independent certified public accountant)
setting forth:

(a) Event of Default. That the signer has reviewed the relevant terms of this
Agreement, and has made (or caused to be made under his/her supervision) a
review of the transactions and conditions of Borrower from the beginning of the
accounting period covered by the financial statements being delivered therewith
to the date of the certificate, and that such review has not disclosed the
existence during such period of any condition or event which constitutes a
Default or an Event of Default or, if any such condition or event exists,
specifying the nature and period of existence thereof and what action Borrower
has taken or proposes to take with respect thereto.

(b) Covenant Compliance. The information (including detailed calculations)
required in order to establish that Borrower is in compliance with the
requirements of Section 5.14 as of the end of the period covered by the
financial statements delivered.

5.16    Audits and Inspection; Appraisals. Borrower shall permit any of
Administrative Agent’s officers or other representatives to visit and inspect on
one (1) occasion during any twelve (12)-month period (unless an Event of Default
has occurred and is continuing in which case such limitation shall not be
applicable) upon reasonable notice during business hours any of the locations of
Borrower and each of its Subsidiaries (provided that, while an Event of Default
exists, Administrative Agent may make such visits and inspections at any time
without prior notice) to examine and audit all of Borrower’s Property, books of
account, records, reports and other papers, to make copies and extracts
therefrom and to discuss its affairs, finances and accounts with its officers,
employees and independent certified public accountants all at Borrower’s expense
at the standard rates charged by Administrative Agent for such activities
(including with respect to any field examinations), plus Administrative Agent’s
reasonable out-of-pocket expenses (all of which amounts shall be Expenses).
Administrative Agent may, in its discretion (but with the approval of the
Required Lenders), require Inventory appraisals if an Event of Default exists,
at Borrower’s sole cost and expense. Appraisals shall be done by an appraiser
reasonably acceptable to Administrative Agent and shall be in form and substance
satisfactory to Administrative Agent.

5.17    Tax Returns, Financial Statements and Other Reports. Borrower further
agrees that, if requested by Administrative Agent, it shall promptly furnish
Administrative Agent with copies of all reports filed with any federal, state or
local Governmental Authority.

5.18    Information to Participant. Administrative Agent may divulge to any
participant, assignee or co-lender or prospective participant, assignee or
co-lender it may obtain in the Revolving Credit or Term Loan or any portion
thereof, all information, and furnish to such Person copies of any reports,
financial statements, certificates, and documents obtained under any provision
of this Agreement, or related agreements and documents, subject to Section 9.23.

5.19    Material Adverse Developments. Borrower agrees that promptly upon
becoming aware of any development or other information outside the ordinary
course of business and excluding matters of a general economic, financial or
political nature which would reasonably be expected to have a Material Adverse
Effect it shall give to Administrative Agent notice specifying the nature of
such development or information and such anticipated effect.

 

-42-



--------------------------------------------------------------------------------

5.20    Places of Business. Borrower shall give thirty (30) days prior written
notice to Administrative Agent of any changes in the location of any of
Borrower’s or any of its Subsidiaries’ respective places of business, of the
places where records concerning its Accounts or where its Inventory are kept, or
the establishment of any new, or the discontinuance of any existing place of
business; provided that Borrower may not establish its principal place of
business outside of the United States.

5.21    Commercial Tort Claims. Borrower will immediately notify Administrative
Agent in writing in the event that Borrower or any its Subsidiaries becomes a
party to or obtains any rights with respect to any Commercial Tort Claim with a
value in excess of Five Hundred Thousand and 00/100 Dollars ($500,000.00). Such
notification shall include information sufficient to describe such Commercial
Tort Claim, including, but not limited to, the parties to the claim, the court
in which the claim was commenced, the docket number assigned to such claim, if
any, and a detailed explanation of the events that gave rise to the claim.
Borrower shall execute and deliver to Administrative Agent all documents and/or
agreements necessary to grant Administrative Agent a security interest in such
Commercial Tort Claim to secure the Obligations. Borrower authorizes
Administrative Agent to file (without Borrower’s signature) initial financing
statements or amendments, as Administrative Agent deems necessary to perfect its
security interest in the Commercial Tort Claim.

5.22    Letter of Credit Rights. Borrower shall provide Administrative Agent
with written notice of any letters of credit with a value in excess of Five
Hundred Thousand and 00/100 Dollars ($500,000.00) for which Borrower or any of
its Subsidiaries is the beneficiary. Borrower shall execute and deliver (and use
commercially reasonable efforts to cause to be executed or delivered) to
Administrative Agent all documents and agreements as Administrative Agent may
request in order to obtain and perfect its security interest in such Letter of
Credit Rights.

5.23    Cross-Default. THE LOANS CONTEMPLATED BY THIS AGREEMENT SHALL BE
CROSS-DEFAULTED WITH ALL OTHER EXISTING AND FUTURE NOTES AND OTHER LOAN
DOCUMENTS FROM BORROWER TO ANY LENDER (COLLECTIVELY, THE “ADDITIONAL LOAN
DOCUMENTS”), WHEREBY (a) AN EVENT OF DEFAULT UNDER ANY OF THE ADDITIONAL LOAN
DOCUMENTS SHALL BE DEEMED AN EVENT OF DEFAULT UNDER THIS AGREEMENT AND ALL LOAN
DOCUMENTS, AND (b) AN EVENT OF DEFAULT UNDER THIS AGREEMENT OR ANY LOAN
DOCUMENTS SHALL BE DEEMED AN EVENT OF DEFAULT UNDER ALL ADDITIONAL LOAN
DOCUMENTS.

SECTION 6

BORROWER’S NEGATIVE COVENANTS

Borrower covenants that until all of the Obligations due under the Loan
Documents are paid and satisfied in full and the Revolving Credit has been
terminated, that:

6.1    Mergers, Consolidation, and Acquisitions.

(a) Neither Borrower nor any Subsidiary shall merge, dissolve, liquidate,
consolidate with or into another Person or make an Asset Sale of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
or acquire all or substantially all of the assets or more than fifty percent
(50%) of the Capital Stock of any other Person (or other interest that would
require consolidation of the acquired Person with the Borrower under GAAP).

 

-43-



--------------------------------------------------------------------------------

(b) At all times prior to the Spread Adjustment Date, neither Borrower nor any
Subsidiary shall acquire all or substantially all of the assets or more than
fifty percent (50%) of the Capital Stock of any other Person (or other interest
that would require consolidation of the acquired Person with the Borrower under
GAAP), without the prior written consent of the Required Lenders.
Notwithstanding Section 6.1(a), Borrower or a Subsidiary may, after the Spread
Adjustment Date, acquire all or substantially all the assets of a Person or line
of business of such Person, or not less than fifty-one percent (51%) of the
Capital Stock of a Person (referred to herein as the “Acquired Entity”);
provided that, with respect to any such transaction:

(i)    at the time of such acquisition, no Default or Event of Default has
occurred and is continuing, and such acquisition will not otherwise create a
Default or an Event of Default hereunder;

(ii)    in any merger or consolidation, the surviving Person shall be either
Borrower or a Subsidiary;

(iii)    the business to be acquired is predominantly in the same line of
business as Borrower, or in businesses reasonably related or incidental thereto;

(iv)    the board of directors and (if required by applicable law) the
shareholders, or the equivalent of each thereof, of the business to be acquired
have approved such acquisition as evidenced by written resolutions or consents
evidencing such approval;

(v)    (A) in the case of an asset acquisition, all of the assets acquired shall
be acquired by Borrower or by a Domestic Subsidiary, and such Domestic
Subsidiary shall, within fifteen (15) days thereafter (or such longer period
approved by the Administrative Agent), become a Guarantor hereunder in
accordance with Section 5.11, if it is not already a Guarantor, and shall pledge
(or cause to be pledged) all of its assets to the Administrative Agent for the
benefit of Lenders or (B) in the case of an acquisition of one hundred percent
(100%) of the Capital Stock of the acquired company, such acquired company
shall, within fifteen (15) days thereafter (or such longer period approved by
the Administrative Agent), become a Guarantor in accordance with Section 5.11
and shall grant a first priority security interest (or cause to be granted a
first priority security interest) in all of its assets to the Administrative
Agent for the benefit of the Lenders, or such acquired company shall be merged
with and into Borrower or a Guarantor (which shall be the surviving entity) and
(C) in all such cases, such Person shall otherwise comply with the provisions of
Section 5.11 and the other provisions of this Agreement; and

(vi)    the cash consideration to be paid by Borrower or the applicable Domestic
Subsidiary in connection with any acquisition or series of related acquisitions
(including in such cash consideration any deferred cash payments, contingent or
otherwise, and the aggregate amount of all liabilities (including Indebtedness)
assumed or, in the case of an acquisition of the Capital Stock of the
acquisition target, including all liabilities (including Indebtedness) of such
acquisition target shall not exceed the Maximum Acquisition and Investment
Amount (any acquisition of an Acquired Entity meeting all the criteria of this
Section 6.1(b) being referred to as a “Permitted Acquisition”).

 

-44-



--------------------------------------------------------------------------------

6.2    Dispositions. Neither Borrower nor any of its Subsidiaries shall make any
Disposition or enter into any agreement to make any Disposition, except:

(a) Dispositions of obsolete, abandoned, or worn out or no longer useful
property, whether now owned or hereafter acquired, in the ordinary course of
business;

(b) Dispositions of Inventory in the ordinary course of business;

(c) casualty events or condemnations to the extent such events are deemed to
constitute Dispositions;

(d) compromise and settlement of accounts receivable of disputed accounts and
accounts of insolvent customers to the extent such compromise and settlement is
made in the ordinary course of business in amounts;

(e) Dispositions of accounts receivable for purposes of collection in the
ordinary course of business;

(f) the termination of any lease, sublease, license or sublicense of real estate
to which Borrower or any Subsidiary is party to the extent such real estate is
no longer required by such Person in the ordinary course of its business, or the
termination of any such lease, sublease, license or sublicense at the end of its
applicable term;

(g) Dispositions pursuant to Standard Outbound IP Agreements; or

(h) other Dispositions of property with an aggregate value not to exceed Five
Hundred Thousand and 00/100 Dollars ($500,000.00) during any calendar year.

6.3    Liens and Encumbrances. Neither Borrower nor any of its Subsidiaries
shall: (a) execute a negative pledge agreement with any Person covering any of
its Property, or (b) cause or permit or agree or consent to cause or permit in
the future (upon the happening of a contingency or otherwise), its Property
(including, without limitation, the Collateral), whether now owned or hereafter
acquired, to be subject to a Lien or be subject to any claim except for
Permitted Liens.

6.4    Transactions With Affiliates.

(a) Borrower shall not enter into any transaction with any Affiliate, including,
without limitation, the purchase, sale, or exchange of Property, or the loaning
or giving of funds to any Affiliate unless: (i) such Affiliate is engaged in a
business substantially related to the business conducted by Borrower and the
transaction is in the ordinary course of and pursuant to the reasonable
requirements of Borrower’s business and upon terms substantially the same and no
less favorable to Borrower as it would obtain in a comparable arm’s length
transactions with any Person not an Affiliate, and so long as such transaction
is not prohibited hereunder; (ii) such Affiliate is a Subsidiary (other than RTI
Donor Services); (iii) such transaction is the issuance of the Preferred Stock
to WSHP Biologics Holdings pursuant to the Preferred Stock Investment Agreement
and the other transactions contemplated by the Waterstreet Agreements; or
(iv) such transaction is intended for incidental administrative purposes.

(b) Borrower shall not create or acquire any Subsidiary except (i) as otherwise
provided in this Agreement or (ii) in compliance with Section 5.11.

 

-45-



--------------------------------------------------------------------------------

6.5    Indebtedness/Guarantees. Excepting the endorsement in the ordinary course
of business of negotiable instruments for deposit or collection, neither
Borrower nor any of its Subsidiaries shall become or be liable, directly or
indirectly, primary or secondary, matured or contingent, in any manner, whether
as borrower, primary obligor, guarantor, surety, accommodation maker, or
otherwise, for the existing or future Indebtedness of any kind of any Person,
other than Permitted Indebtedness.

6.6    Distributions, Bonuses and Other Indebtedness.

(a)    Except for Distributions by any Subsidiary of Borrower to Borrower or a
Domestic Subsidiary of Borrower and except as set forth in clauses (b) and (c)
below, Borrower shall not: (i) declare or pay or make any forms of Distribution
to holders of Borrower’s Capital Stock (other than the borrower’s Preferred
Stock); (ii) make any voluntary cash payment of any Distribution on Borrower’s
Preferred Stock; (iii) declare or pay any bonus compensation to its officers if
an Event of Default exists or would result from the payment thereof;
(iv) hereafter incur or become liable for any Indebtedness other than Permitted
Indebtedness; or (v) make any payments on Subordinated Debt.

(b)    Notwithstanding the provisions of Section 6.6(a) above, Borrower shall
have the right to make Distributions or payments: (i) to holders of Borrower’s
Capital Stock upon the prior written consent of the Required Lenders;
(ii) subject to Section 6.6(c) on the Preferred Stock in accordance with the
Preferred Stock Certificate of Designation, so long as in the case of any
voluntary cash Distributions under the Certificate of Designations (A) no Event
of Default has occurred and is continuing and (B) no Event of Default will
result from such Distribution and (iii) on Subordinated Debt, if any, but only
to the extent permitted by the applicable Subordination Agreement.

(c)    Notwithstanding the provisions in Section 6.6(a) above, Borrower may make
voluntary cash Distributions on the Preferred Stock under the Certificate of
Designations if (i) the Spread Adjustment Date shall have occurred and (ii) the
Borrower’s Leverage Ratio at a Quarter End immediately preceding the making of
such Distribution measured both (A) on historical results as of such Quarter End
and (B) on a pro forma basis (after giving effect to the contemplated
Distributions) as of such Quarter End is 2.50 to 1.00 or less.

6.7    Loans and Investments. Neither Borrower nor any of its Subsidiaries shall
make or have outstanding loans, advances, extensions of credit or capital
contributions to, or investments in, any Person other than: (a) Permitted
Investments; (b) Standard Inbound IP Agreements; (c) loans to Borrower or to
Subsidiaries of Borrower; (d) Investments otherwise permitted under
Section 6.1(b); (e) loans to employees of Borrower and its Subsidiaries existing
on the Closing in an aggregate amount of less than One Million and 00/100
Dollars ($1,000,000.00); and (f) Permitted Capital Stock Investment so long as
the cash consideration to be paid by Borrower or the applicable Subsidiary in
connection with such Permitted Capital Stock Investment does not exceed the
Maximum Acquisition and Investment Amount; provided, Borrower shall grant to
Administrative Agent a first priority security interest in the Capital Stock
acquired as part of such Permitted Capital Stock Investment.

6.8    Use of Name of Lenders. Neither Borrower nor any of its Subsidiaries
shall use Administrative Agent’s or any Lender’s name in connection with any of
its business operations. Nothing herein contained is intended to permit or
authorize Borrower to make any contract on behalf of Administrative Agent or any
Lender.

 

-46-



--------------------------------------------------------------------------------

6.9    Miscellaneous Covenants.

(a) Neither Borrower nor any of its Subsidiaries shall become a party to any
contract or agreement which at the time of becoming a party to such contract or
agreement would (i) invalidate any of the Loan Documents or (ii) cause an Event
of Default under Sections 5.12 or 5.13 (as measured as of the time of becoming a
party to such contract or agreement).

(b) Neither Borrower nor any of its Subsidiaries shall carry or purchase any
“margin stock” within the meaning of Regulations U, T or X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II.

6.10    Jurisdiction of Organization. Borrower shall not change its jurisdiction
of organization.

6.11    Preferred Stock. Borrower shall not amend its Certificate of
Incorporation, including, without limitation, the Preferred Stock Certificate of
Designation, as in effect on July 16, 2013 in a manner materially adverse to any
Lender.

SECTION 7

DEFAULT

7.1    Events of Default. Each of the following events shall constitute an event
of default (each, an “Event of Default”):

(a) Payments. If Borrower fails to make any payment of principal or interest
under the Obligations within three (3) Business Days of the date such payment is
due and payable; or

(b) Other Charges. If Borrower fails to pay any other charges, fees, Expenses or
other monetary obligations owing to Lenders arising out of or incurred in
connection with this Agreement within three (3) Business Days of the date such
payment is due and payable; or

(c) Loan Document Defaults. If Borrower or any other Person (other than any
Lender) party to a Loan Document fails to perform, comply with or observe any
covenant or undertaking contained in any Loan Document and (other than with
respect to the covenants contained in Sections 5.11 and 5.12 and Section 6
(excluding Section 6.9(a)) for which no cure period shall exist), such failure
continues for fifteen (15) days (or in the case of Section 6.9(a), thirty
(30) days) after a responsible officer of Borrower has actual knowledge thereof;
or

(d) Uninsured Loss. If there shall occur any uninsured damage to or loss, theft,
or destruction in excess of Two Million and 00/100 Dollars ($2,000,000.00) in
the aggregate with respect to any portion of any Property of Borrower; or

(e) Warranties or Representations and Financial Statements. If any warranty,
representation or other statement by or on behalf of Borrower contained in or
pursuant to this Agreement, the other Loan Documents or in any document
statement, report, financial statement, certificate, agreement or instrument
furnished in compliance with, relating to, or in reference to this Agreement, is
false, erroneous, or misleading in any material respect when made; or

(f) Agreements with Others. (i) If Borrower shall default beyond any grace
period in the payment of principal or interest of any Indebtedness of Borrower
with a principal amount in excess of Five Hundred Thousand and 00/100 Dollars
($500,000.00); or (ii) if Borrower otherwise defaults under the terms of any
such Indebtedness if the effect of any such default is to enable the holder of
such Indebtedness to accelerate the payment of Borrower’s obligations, which are
the subject thereof, prior to the maturity date or prior to the regularly
scheduled date of payment; or

 

-47-



--------------------------------------------------------------------------------

(g) Other Agreements with Lender. If Borrower breaches or violates the terms of,
or if a default (and expiration of any applicable cure period), or an Event of
Default, occurs under, any Interest Hedging Instrument or any other existing or
future agreement (related or unrelated) (including, without limitation, the
other Loan Documents) between Borrower and Lender; or

(h) Judgments. If any final judgment for the payment of money in excess of One
Million and 00/100 Dollars ($1,000,000.00) in the aggregate (i) which is not
paid or fully covered by insurance or (ii) for which Borrower has not
established a cash or cash equivalent reserve in the full amount of such
judgment, shall be rendered by a court of record against Borrower and such
judgment shall continue unsatisfied and in effect for a period of thirty
(30) consecutive days without being vacated, discharged, satisfied or bonded
pending appeal; or

(i) Assignment for Benefit of Creditors. If Borrower makes or proposes in
writing, an assignment for the benefit of creditors generally, offers a
composition or extension to creditors, or makes or sends notice of an intended
bulk sale of any business or assets now or hereafter owned or conducted by
Borrower; or

(j) Bankruptcy, Dissolution. Upon the commencement of any action for the
dissolution or liquidation of Borrower, or the commencement of any proceeding to
avoid any transaction entered into by Borrower, or the commencement of any case
or proceeding for reorganization or liquidation of Borrower’s debts under the
Bankruptcy Code or any other state or federal law, now or hereafter enacted for
the relief of debtors, whether instituted by or against Borrower; provided
however, that Borrower shall have thirty (30) days to obtain the dismissal or
discharge of involuntary proceedings filed against it, it being understood that
during such thirty (30) day period, Lender shall not be obligated to make
Advances hereunder and Lender may seek adequate protection in any bankruptcy
proceeding; or

(k) Receiver. Upon the appointment of a receiver, liquidator, custodian, trustee
or similar official or fiduciary for any Borrower or for Borrower’s Property; or

(l) Termination of Business. If Borrower ceases any material portion of its
business operations as presently conducted; or

(m) Pension Benefits. If Borrower fails to comply with ERISA so that proceedings
are commenced to appoint a trustee under ERISA to administer Borrower’s employee
plans or the PBGC institutes proceedings to appoint a trustee to administer such
plan(s), or a Lien is entered against the Borrower to secure any funding
deficiency or claim or a “reportable event” as defined under ERISA occurs (for
which notice has not been waived by the PBGC) and any such event or occurrence
that results in a Material Adverse Effect; or

(n) Investigations. Borrower has engaged in any type of activity which results
in the forfeiture of any material property of Borrower to any governmental
entity, federal, state or local; or

(o) Change of Control. If there shall occur a Change of Control; or

(p) Liens. If any Lien in favor of Lender on a material part of the Collateral
shall cease to be valid, enforceable and perfected and prior to all other Liens
other than Permitted Liens or if Borrower or any Governmental Authority shall
assert any of the foregoing.

 

-48-



--------------------------------------------------------------------------------

7.2    Rights and Remedies on Default.

(a) In addition to all other rights, options and remedies granted or available
to Administrative Agent on behalf of Lenders under this Agreement or the Loan
Documents (each of which is also then exercisable by Administrative Agent at the
direction of the Required Lenders), or otherwise available at law or in equity,
upon or at any time after the occurrence and during the continuance of a Default
or an Event of Default, each Lender may, in its discretion, withhold or cease
making Advances under the Revolving Credit.

(b) In addition to all other rights, options and remedies granted or available
to Administrative Agent on behalf of Lenders under this Agreement or the Loan
Documents (each of which is also then exercisable by Administrative Agent on
behalf of Lenders at the direction of the Required Lenders), or otherwise
available at law or in equity, upon or at any time after the occurrence and
during the continuance of an Event of Default Administrative Agent on behalf of
Lenders, upon the request and at the direction of the Required Lenders, shall
terminate the Revolving Credit and declare the Obligations (other than any
Obligations arising under an Interest Hedging Instrument) immediately due and
payable, all without demand, notice, presentment or protest or further action of
any kind (it also being understood that the occurrence of any of the events or
conditions set forth in Sections 7.1(i), (j) or (k) shall automatically cause an
acceleration of the Obligations (other than any Obligations arising under an
Interest Hedging Instrument).

(c) In addition to all other rights, options and remedies granted or available
to Lenders under this Agreement or the Loan Documents (each of which is also
then exercisable by Administrative Agent on behalf of Lenders), or otherwise
available at law or in equity, upon or at any time after the acceleration of the
Obligations following the occurrence of an Event of Default, upon Administrative
Agent’s request, with the approval of the Required Lenders, Borrower shall
establish a lockbox with Administrative Agent through which Borrower and its
Subsidiaries shall instruct all Account Debtors to make payment on Accounts.
Borrower shall execute such agreements as Administrative Agent may require, to
establish the lockbox.

(d) In addition to all other rights, options and remedies granted or available
to Lenders under this Agreement or the Loan Documents (each of which is also
then exercisable, at the direction of the Required Lenders, by Administrative
Agent on behalf of Lenders), or otherwise available at law or in equity, upon or
at any time after the acceleration of the Obligations following the occurrence
and continuation of an Event of Default (other than the rights with respect to
clause (iv) below which Administrative Agent may, and upon the request of the
Required Lenders shall, exercise at any time after an Event of Default and
regardless of whether there is an acceleration), Administrative Agent may, and
upon the request of the Required Lenders shall, exercise all rights under the
UCC and any other applicable law or in equity, and under all Loan Documents
permitted to be exercised after the occurrence of an Event of Default, including
the following rights and remedies (which list is given by way of example and is
not intended to be an exhaustive list of all such rights and remedies):

(i)    The right to take possession of, send notices regarding and collect
directly the Collateral, with or without judicial process (including without
limitation the right to notify the United States postal authorities to redirect
mail addressed to Borrower to an address designated by Administrative Agent); or

(ii)    By its own means or with judicial assistance, enter Borrower’s premises
and take possession of the Collateral, or render it unusable, or dispose of the
Collateral on such premises in compliance with subsection (e) below, without any
liability for rent, storage, utilities or other sums, and Borrower shall not
resist or interfere with such action; or

 

-49-



--------------------------------------------------------------------------------

(iii)    Require Borrower at Borrower’s expense to assemble all or any part of
the Collateral (other than real estate or fixtures) and make it available to
Administrative Agent at any place designated by Administrative Agent; or

(iv)    The right to reduce or modify the Maximum Revolving Credit Limit or to
modify the terms and conditions upon which Lender may be willing to consider
making Advances under the Revolving Credit or to take additional reserves
against the Revolving Credit; or

(v)    The right to enjoin any violation of Section 7.1, it being agreed that
each Lender’s remedies at law are inadequate.

(e) Borrower hereby agrees that a notice received by it at least seven (7) days
before the time of any intended public sale or of the time after which any
private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable law, any perishable inventory or Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Administrative Agent on behalf of Lender without prior notice to
Borrower. Borrower covenants and agrees not to interfere with or impose any
obstacle to Administrative Agent’s exercise of its rights and remedies with
respect to the Collateral, after the occurrence of an Event of Default
hereunder. Administrative Agent shall have no obligation to clean up or prepare
the Collateral for sale. If Administrative Agent sells any of the Collateral
upon credit, Borrower will only be credited with payments actually made by the
purchaser thereof, that are received by Administrative Agent on behalf of
Lenders. Administrative Agent may, in connection with any sale of the Collateral
specifically disclaim any warranties of title or the like.

(f) In addition to all other rights, options and remedies granted or available
to Administrative Agent on behalf of Lenders under this Agreement or the Loan
Documents (each of which is also then exercisable by Administrative Agent), or
otherwise available at law or in equity, upon or at any time after the
occurrence and during the continuance of an Event of Default, Borrower shall not
make any Distribution on the Preferred Stock (or any other Capital Stock of
Borrower) without the prior written consent of the Required Lenders.

7.3    Nature of Remedies. All rights and remedies granted Administrative Agent
on behalf of Lenders under this Agreement and under the Loan Documents, or
otherwise available at law or in equity, shall be deemed concurrent and
cumulative, and not alternative remedies, and Administrative Agent may proceed,
and upon the request of the Required Lenders shall proceed, with any number of
remedies at the same time until all Obligations are satisfied in full. The
exercise of any one right or remedy shall not be deemed a waiver or release of
any other right or remedy, and Lender, upon or at any time after the occurrence
of an Event of Default, may proceed against Borrower, at any time, under any
agreement, with any available remedy and in any order.

7.4    Set-Off. In addition to all other rights, options and remedies granted or
available to Administrative Agent on behalf of Lenders under this Agreement or
the Loan Documents (each of which is also then exercisable by Lender), upon or
at any time after the occurrence and during the continuance of an Event of
Default, Administrative Agent on behalf of Lenders (and any participant) shall
have and be deemed to have, without notice to Borrower, the immediate right of
set-off against any bank account of Borrower with any Lender, or of Borrower
with any other subsidiary of Lenders or Bank Affiliate or any participant and
may apply the funds or amount thus set-off against any of Borrower’s Obligations
hereunder. If any bank account of Borrower with any Lender, any other subsidiary
of such Lender or any Bank Affiliate or any participant is attached or otherwise
liened or levied upon by any third party, such Lender (and such participant)
shall have and be deemed to have, without notice to Borrower, the immediate
right of set-off and may apply the funds or amount thus set-off against any of
Borrower’s Obligations hereunder.

 

-50-



--------------------------------------------------------------------------------

SECTION 8

ADMINISTRATIVE AGENT

8.1    Appointment. Lenders hereby irrevocably designate and appoint
Administrative Agent as administrative agent to act as specified herein and in
the other Loan Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Loan Documents and any other instruments
and agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.

8.2    Nature of Duties.

(a) The Administrative Agent, the Joint Lead Arrangers, and the Book Runners
shall not have any duties or responsibilities except those expressly set forth
in this Agreement and in the other Loan Documents. Neither the Administrative
Agent nor any of its officers, directors, agents, employees or affiliates shall
be liable for any action taken or omitted by it or them hereunder or under any
other Loan Document or in connection herewith or therewith, unless caused by its
or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship in respect of any Lender or the holder of
any Note; and nothing in this Agreement or in any other Loan Document, expressed
or implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect of this Agreement or any other
Loan Document except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Loan Document, each Joint Lead Arranger is named as such for
recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Loan Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that each Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Section 8.6. Without limitation of the
foregoing, each Joint Lead Arranger shall not, solely by reason of this
Agreement or any other Loan Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

8.3    Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of Borrower
and its Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of Borrower and its Subsidiaries
and, except as expressly provided in this Agreement, the Administrative Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. Administrative Agent
shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or

 

-51-



--------------------------------------------------------------------------------

other writing delivered in connection herewith or for the execution,
effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Loan
Document or the financial condition of Borrower or any of its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Loan
Document, or the financial condition of Borrower or any of its Subsidiaries or
the existence or possible existence of any Default or Event of Default.

8.4    Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Required Lenders.

8.5    Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Loan Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

8.6    Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Loan Document or in any way relating to or arising out of this Agreement or any
other Loan Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

8.7    Administrative Agent in Its Individual Capacity. With respect to its
obligation to make Loans under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lender,” “Required Lenders” or any similar terms shall,
unless the context clearly indicates otherwise, include the Administrative Agent
in its respective individual capacities. The Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to Borrower or any Affiliate of Borrower (or any Person engaged in a
similar business with Borrower or any Affiliate thereof) as if they were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower or any Affiliate of Borrower for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.

 

-52-



--------------------------------------------------------------------------------

8.8    Holders. Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes hereof unless and until a written notice of
the assignment, transfer or endorsement thereof, as the case may be, shall have
been filed with the Administrative Agent. Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

8.9    Resignation by the Administrative Agent.

(a) Administrative Agent may resign from the performance of all its respective
functions and duties hereunder and/or under the other Loan Documents at any time
by giving fifteen (15) Business Days’ prior written notice to the Lenders and,
unless a Default or an Event of Default then exists, Borrower. Such resignation
shall take effect upon the appointment of a successor Administrative Agent
pursuant to clauses (b) and (c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor administrative agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that Borrower’s approval shall not be required if an Event of Default
then exists).

(c) If a successor administrative agent shall not have been so appointed within
such fifteen (15)-Business Day period, Administrative Agent, with the consent of
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor administrative agent who shall serve as
administrative agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor administrative agent as provided above.

(d) If no successor administrative agent has been appointed pursuant to clause
(b) or (c) above by the twentieth (20th) Business Day after the date such notice
of resignation was given by Administrative Agent, Administrative Agent’s
resignation shall nonetheless become effective and the Required Lenders shall
thereafter perform all the duties of Administrative Agent hereunder and/or under
any other Loan Document until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided above.

(e) Upon a resignation of Administrative Agent pursuant to this Section 8.9, the
administrative agent shall remain indemnified to the extent provided in this
Agreement and the other Loan Documents and the provisions of this Section 8 (and
the analogous provisions of the other Loan Documents) shall continue in effect
for the benefit of the Administrative Agent for all of its actions and inactions
while serving as the Administrative Agent.

8.10    Collateral Matters.

(a) Each Lender authorizes and directs the Administrative Agent to enter into
the Security Documents for the benefit of the Lenders. Each Lender hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Required Lenders in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. The
Administrative Agent is hereby authorized on behalf of all of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time prior to an Event of

 

-53-



--------------------------------------------------------------------------------

Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of this Agreement and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than Borrower and its Subsidiaries) upon the sale or other disposition thereof
in compliance with this Agreement, (iii) if approved, authorized or ratified in
writing by the Required Lenders or as otherwise may be expressly provided in the
relevant documentation granting such Lien.

(c) Administrative Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by Borrower
or any of its Subsidiaries or is cared for, protected or insured or that the
Liens granted to the Administrative Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Administrative Agent in this Section 8.10 or in any of the Security Documents,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Administrative
Agent’s own interest in the Collateral as one of the Lenders and that the
Administrative Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

(d) To the extent required by any applicable laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
ten (10) days after demand therefor, any and all Taxes and any and all related
losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by Administrative
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due Administrative Agent under this Section 8.10(d). The agreements in
this Section 8.10(d) shall survive the resignation and/or replacement of
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of all other obligations.

8.11    Delivery of Information. Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by Administrative Agent
from Borrower or any of its Subsidiaries, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Loan
Document except (i) as specifically provided in this Agreement or any other Loan
Document and (ii) as specifically requested from time to time in writing by any
Lender with respect to a specific document, instrument, notice or other written
communication received by and in the possession of Administrative Agent at the
time of receipt of such request and then only in accordance with such specific
request.

 

-54-



--------------------------------------------------------------------------------

SECTION 9

MISCELLANEOUS

9.1    Governing Law. THIS AGREEMENT, AND ALL MATERS ARISING OUT OF OR RELATING
TO THIS AGREEMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF
FLORIDA. THE PROVISIONS OF THIS AGREEMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS
REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING
PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.

9.2    Integrated Agreement. The Notes, the other Loan Documents, all related
agreements, and this Agreement shall be construed as integrated and
complementary of each other, and as augmenting and not restricting Lenders’
rights and remedies. If, after applying the foregoing, an inconsistency still
exists, the provisions of this Agreement shall constitute an amendment thereto
and shall control.

9.3    Waiver. No omission or delay by Lender in exercising any right or power
under this Agreement or any related agreements and documents will impair such
right or power or be construed to be a waiver of any Default, or Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right or power will not preclude other or further exercise thereof or the
exercise of any other right, and as to Borrower no waiver will be valid unless
in writing and signed by Administrative Agent and Lenders and then only to the
extent specified.

9.4    Indemnity.

(a) Borrower releases and shall indemnify, defend and hold harmless
Administrative Agent and each Lender and each of its respective officers,
employees and agents, of and from any claims, demands, liabilities, obligations,
judgments, injuries, losses, damages and costs and expenses (including, without
limitation, reasonable legal fees) resulting from (i) acts or conduct of
Borrower under, pursuant or related to this Agreement and the other Loan
Documents, (ii) Borrower’s breach or violation of any representation, warranty,
covenant or undertaking contained in this Agreement or the other Loan Documents,
(iii) Borrower’s failure to comply with any Requirement of Law, and (iv) any
claim by any other creditor of Borrower against Administrative Agent or any
Lender arising out of any transaction whether hereunder or in any way related to
the Loan Documents and all costs, expenses, fines, penalties or other damages
resulting therefrom, except to the extent resulting from acts or conduct of
Administrative Agent or any Lender constituting willful misconduct or gross
negligence.

(b) Promptly after receipt by an indemnified party under Section 9.4(a) of
notice of the commencement of any action by a third party, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof. The omission so to notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such subsection only if the indemnifying party is
unable to defend such actions as a result of such failure to so notify. In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the

 

-55-



--------------------------------------------------------------------------------

consent of the indemnified party, be counsel to the indemnified party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under Section 9.4(a) for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation.

9.5    Time. Whenever Borrower shall be required to make any payment, or perform
any act, on a day which is not a Business Day, such payment may be made, or such
act may be performed, on the next succeeding Business Day. Time is of the
essence in Borrower’s performance under all provisions of this Agreement and all
related agreements and documents.

9.6    Expenses of Lender. At Closing and from time to time thereafter, Borrower
will pay, upon demand of Administrative Agent, all reasonable costs, fees and
expenses of Administrative Agent and each Lender in connection with (a) the
analysis, negotiation, preparation, execution, administration, delivery and
termination of this Agreement, and other Loan Documents and the documents and
instruments referred to herein and therein, and any amendment, amendment and
restatement, supplement, waiver or consent relating hereto or thereto, whether
or not any such amendment, amendment and restatement, supplement, waiver or
consent is executed or becomes effective, search costs, the reasonable fees,
expenses and disbursements of counsel for Administrative Agent, any fees or
expenses incurred by Administrative Agent or any Lender under Section 5.11 for
which Borrower is obligated thereunder, and reasonable charges of any expert
consultant to Administrative Agent, (b) the enforcement of Administrative
Agent’s and each Lender’s rights hereunder, or the collection of any payments
owing from Borrower under this Agreement or the other Loan Documents or the
protection, preservation or defense of the rights of Administrative Agent and
each Lender hereunder and under the other Loan Documents, and (c) any
refinancing or restructuring of the credit arrangements provided under this
Agreement and other Loan Documents in the nature of a “work-out” or of any
insolvency or bankruptcy proceedings, or otherwise (including the reasonable
fees and disbursements of counsel for Administrative Agent and, with respect to
clauses (b) and (c), reasonable allocated costs of internal counsel)
(collectively, the “Expenses”).

9.7    Brokerage. This transaction was brought about and entered into by
Administrative Agent, Lenders and Borrower acting as principals and without any
brokers, agents or finders being the effective procuring cause hereof. Borrower
represents that it has not committed Administrative Agent or any Lender to the
payment of any brokerage fee, commission or charge in connection with this
transaction. If any such claim is made on Administrative Agent or any Lender by
any broker, finder or agent or other person, Borrower hereby indemnifies,
defends and saves such party harmless against such claim and further will
defend, with counsel satisfactory to Administrative Agent, any action or actions
to recover on such claim, at Borrower’s own cost and expense, including such
party’s reasonable counsel fees. Borrower further agrees that until any such
claim or demand is adjudicated in such party’s favor, the amount demanded shall
be deemed an Obligation of Borrower under this Agreement.

 

-56-



--------------------------------------------------------------------------------

9.8    Notices.

(a) Any notices or consents required or permitted by this Agreement shall be in
writing and shall be deemed given if delivered in person to the person listed
below or if sent by telecopy or by nationally recognized overnight courier, as
follows, unless such address is changed by written notice hereunder:

 

If to Administrative Agent to:    TD Bank, N.A.    2307 W. Kennedy Blvd.   
Tampa, Florida 33609    Attention: Mike Nursey    Telecopy No. 813-258-5623 With
copies to:    Rogers Towers, P.A.    1301 Riverplace Blvd., Suite 1500   
Jacksonville, Florida 32207    Attention: J. Kirby Chritton    Telecopy No.
904-396-0663 If to Lenders to:    To the addresses set forth on Exhibit A If to
Borrower to:    RTI Surgical, Inc.    11631 Research Circle    Alachua, Florida
32015    Attention: Chief Financial Officer    Telecopy No. 386-418-0342 With
copies to:    RTI Surgical, Inc.    11631 Research Circle    Alachua, Florida
32015    Attention: General Counsel    Telecopy No. 386-418-0342

(b) Any notice sent by Administrative Agent, any Lender, or Borrower by any of
the above methods shall be deemed to be given when so received.

(c) Administrative Agent and Lenders shall be fully entitled to rely upon any
telecopy transmission or other writing purported to be sent by any Authorized
Officer (whether requesting an Advance or otherwise) as being genuine and
authorized.

9.9    Headings. The headings of any paragraph or Section of this Agreement are
for convenience only and shall not be used to interpret any provision of this
Agreement.

9.10    Survival. All warranties, representations, and covenants made by
Borrower herein, or in any agreement referred to herein or on any certificate,
document or other instrument delivered by it or on its behalf under this
Agreement, shall be considered to have been relied upon by Administrative Agent
and Lenders, and shall survive the delivery to Lenders of the Notes, regardless
of any investigation made by Administrative Agent or any Lender or on its
behalf. All statements in any such certificate or other instrument prepared
and/or delivered for the benefit of Administrative Agent and Lenders shall
constitute warranties and representations by Borrower hereunder. Except as
otherwise expressly provided in this Agreement, all covenants made by Borrower
hereunder or under any other agreement or instrument shall be deemed continuing
until all Obligations due under the Loan Documents are satisfied in full. All
indemnification obligations under this Agreement shall survive the termination
of this Agreement and payment of the Obligations due under the Loan Documents
for a period of two (2) years.

9.11    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties. Borrower may
not transfer, assign or delegate any of its duties or obligations hereunder.
Borrower acknowledges and agrees that any Lender may at any

 

-57-



--------------------------------------------------------------------------------

time, and from time to time, (a) sell participating interests in the Loans, and
Lender’s rights hereunder to other financial institutions, and (b) sell,
transfer, or assign the Loans and Lender’s rights hereunder, to any one or more
additional banks or financial institutions, subject (as to Lender’s rights under
this clause (b)) to Borrower’s written consent, which consent shall not be
unreasonably withheld; provided that, no consent under this clause (b) shall be
required if an Event of Default exists at the time of such sale, transfer or
assignment.

9.12    Duplicate Originals. Two (2) or more duplicate originals of this
Agreement may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.

9.13    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any Subsidiary therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrower or the applicable Subsidiary, as the
case may be, and acknowledged by the Administrative Agent and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) extend, increase or decrease the Commitment of any Lender or reinstate any
Commitment terminated pursuant to Section 7.2(b) without the written consent of
such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of Borrower to pay interest or any fees due hereunder at the Default Rate;

(d) change Section 2.19 in a manner that would alter the pro rata sharing of
payments required thereby or the order of the application of payments
thereunder, in each case, without the written consent of each Lender;

(e) change any provision of this Section 9.13 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or

(f) (i) release all or substantially all of the Collateral in any transaction or
series of related transactions, (ii) release all or substantially all of the
Guarantors, (iii) subordinate the Obligations hereunder to any other
Indebtedness, (iii) except as provided by operation of applicable law,
subordinate the Liens on all or substantially all of the Collateral granted in
favor of the Administrative Agent for itself and the other Lenders under the
Security Documents to any other Lien, in each case, without the written consent
of each Lender; or

 

-58-



--------------------------------------------------------------------------------

(g) unless also signed by Administrative Agent, no amendment, waiver or consent
shall affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document;

provided, further, that notwithstanding anything to the contrary herein,
(i) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (ii) the
Required Lenders shall determine whether or not to allow Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of Lenders.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, Administrative Agent
and Borrower (i) to add one or more additional revolving credit or term loan
facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by Administrative Agent and approved
by the Required Lenders, Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

Notwithstanding any provision herein to the contrary Administrative Agent and
Borrower may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not adversely affect the rights of any Lender in any material respect and
(ii) Lenders shall have received at least five Business Days’ prior written
notice thereof and Administrative Agent shall not have received, within five
Business Days of the date of such notice to Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment.

9.14    Signatories. Each individual signatory hereto represents and warrants
that he is duly authorized to execute this Agreement on behalf of his principal
and that he executes the Agreement in such capacity and not as a party.

9.15    Third Parties. No rights are intended to be created hereunder, or under
any related agreements or documents for the benefit of any third party donee,
creditor or incidental beneficiary of Borrower. Nothing contained in this
Agreement shall be construed as a delegation to Lender of Borrower’s duty of
performance, including, without limitation, Borrower’s duties under any account
or contract with any other Person.

9.16    Discharge of Taxes, Borrower’s Obligations. Lender, in its sole
discretion, shall have the right at any time, and from time to time, with at
least ten (10) days prior notice to Borrower if Borrower fail to do so, to:
(a) pay for the performance of any of Borrower’s obligations hereunder, and
(b) discharge taxes or Liens, at any time levied or placed on Borrower’s
Property in violation of this Agreement unless Borrower is in good faith with
due diligence by appropriate proceedings contesting such taxes or Liens and
maintaining proper reserves therefor in accordance with GAAP. Expenses and
advances shall be added to the Revolving Credit, and bear interest at the rate
applicable to the Revolving Credit, until reimbursed to Lender. Such payments
and advances made by Lender shall not be construed as a waiver by Lender of a
Default or Event of Default under this Agreement.

 

-59-



--------------------------------------------------------------------------------

9.17    Consent to Jurisdiction. Borrower, Administrative Agent and each Lender
each hereby irrevocably consent to the non-exclusive jurisdiction of the Courts
of the State of Florida or the United States District Court for the Middle
District of Florida, Jacksonville Division in any and all actions and
proceedings whether arising hereunder or under any other agreement or
undertaking. Borrower waives any objection which Borrower may have based upon
lack of personal jurisdiction, improper venue or forum non conveniens. Borrower
irrevocably agrees to service of process by certified mail, return receipt
requested to the address of the appropriate party set forth herein.

9.18    Additional Documentation. Borrower shall execute and/or re-execute, and
cause any Guarantor or other Person party to any Loan Document, to execute
and/or re-execute and to deliver to Administrative Agent or Administrative
Agent’s counsel, as may be deemed appropriate, any document or instrument signed
in connection with this Agreement which was incorrectly signed, as well as any
document or instrument which should have been signed at or prior to the Closing,
but which was not so signed and delivered. Borrower agrees to comply with any
written request by Lender within ten (10) days after receipt by Borrower of such
request.

9.19    Advertisement. Administrative Agent and each Lender, in its sole
discretion, shall have the right to announce and publicize the financing
established hereunder, as it deems appropriate, by means and media selected by
Administrative Agent or such Lender. Such publication shall include all
pertinent information relating to such financing, including without limitation,
the term, purpose, pricing, loan amount, name of Borrower. The form and content
of the published information shall be in the sole discretion of Administrative
Agent or such Lender and shall be considered the sole and exclusive property of
Administrative Agent or such Lender. All expenses related to publicizing the
financing shall be the sole responsibility of Administrative Agent or such
Lender.

9.20    Waiver of Jury Trial. BORROWER AND ADMINISTRATIVE AGENT AND EACH LENDER
EACH HEREBY WAIVE ANY AND ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION
WITH ANY LITIGATION, PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS
AND OBLIGATIONS OF THE PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH
RESPECT TO ANY CLAIMS ARISING OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR
COMMUNICATIONS INVOLVING OR RELATED TO ANY PROPOSED RENEWAL, EXTENSION,
AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE, WORKOUT, OR ENFORCEMENT OF
THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.

9.21    Consequential Damages. Neither Administrative Agent, any Lender nor any
agent or attorney of Administrative Agent or any Lender shall be liable for any
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations.

9.22    Release of Collateral. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender) to take any action requested by the Borrower having
the effect of releasing any Collateral or guarantee obligations (a) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with the provisions of
this Agreement, or (b) under the circumstances described in the immediately
following sentence. At such time as the Loans and the Obligations due under the
Loan Documents shall have been paid in full, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

-60-



--------------------------------------------------------------------------------

9.23    Confidentiality.

(a) The Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by or on behalf of Borrower, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (i) to the Administrative Agent, any other
Lender or any Affiliate thereof, (ii) subject to an agreement to comply with the
provisions of this Section 9.23, to any actual or prospective transferee or any
direct or indirect counterparty to any Hedging Agreement (or any professional
advisor to such counterparty), (iii) to its employees, directors, agents,
attorneys, accountants, representatives, consultants, auditors and other
professional advisors or those of any of its affiliates, (iv) upon the request
or demand of any Governmental Authority, (v) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, (vi) if required to do so in connection with any
litigation or similar proceeding, (vii) that has been publicly disclosed,
(viii) in connection with the exercise of any remedy hereunder or under any
other Loan Document, or (ix) if agreed by Borrower or any Subsidiary of Borrower
in its sole discretion, to any other Person.

(b) Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Subsidiaries and Affiliates and
their related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to Borrower and the
Administrative Agent that it has identified in its administrative questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law, including federal and state securities laws.

9.24    Patriot Act Notice. Lenders are subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56) (signed into law October 26, 2001))
(the “Act”) and hereby notify Borrower and Guarantors that pursuant to the
requirements of the Act, Lenders are required to obtain, verify and record
information that identifies Borrower and Guarantors, which information includes
the names and addresses of Borrower and Guarantors and other information that
will allow Lenders to identify Borrower and Guarantors in accordance with the
Act.

[SIGNATURES TO FOLLOW ON SEPARATE PAGE]

 

-61-



--------------------------------------------------------------------------------

WITNESS the due execution of this Agreement as a document under seal as of the
date first written above.

 

RTI SURGICAL, INC., as Borrower By:  

/s/ Robert P. Jordheim

Name:   Robert P. Jordheim Title:   EVP and Chief Financial Officer

(Signature Page to Third Amended and Restated Loan Agreement)



--------------------------------------------------------------------------------

TD BANK, N.A., as Administrative Agent By:  

/s/ Mike Nursey

Name:   Mike Nursey Title:   Central Florida Market President TD BANK, N.A., as
Lender By:  

/s/ Mike Nursey

Name:   Mike Nursey Title:   Central Florida Market President FIRST TENNESSEE
BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Kristi Lewallen

Name:   Kristi Lewallen Title:   Director, Specialty Healthcare

(Signature Page to Third Amended and Restated Loan Agreement)



--------------------------------------------------------------------------------

EXHIBIT A

LENDERS

 

Lender

  

Notice Address

   Commitments and Applicable Percentages         Term Loan     Revolving Credit
        Amount      Percentage     Amount      Percentage   TD Bank, N.A.   

9715 N. Gate Parkway

Jacksonville, Florida 32246

Attention: Mike Nursey

Telecopy No.

 

with copies to:

Rogers Towers, P.A.

1301 Riverplace Blvd.

Suite 1500

Jacksonville, Florida 32207

Attention: J. Kirby Chritton

Telecopy No. 904-396-0663

   $ 12,687,500        50 %    $ 21,250,000        50 %  First Tennessee Bank
National Association   

211 Franklin Road

Suite 300

Brentwood, Tennessee 37027

Attention: Kristi Lewallen

Telecopy No: (866) 342-2099

   $ 12,687,500        50 %    $ 21,250,000        50 % 



--------------------------------------------------------------------------------

EXHIBIT B

AUTHORIZATION CERTIFICATE

(Borrower Letterhead)

Date:                     

TD Bank, N.A., as Administrative Agent

9715 N. Gate Parkway

Jacksonville, Florida 32246

Attention:                                         

Dear                     :

The following individuals are authorized to request loan advances against RTI
Surgical, Inc., a Delaware corporation formerly known as RTI Biologics, Inc.
(“Borrower”) line of credit and transfer funds from any of Borrower’s accounts
per written instructions received via fax:

 

    Authorized Person       Title        Signature 1.  

 

   

 

    

 

2.  

 

   

 

    

 

3.  

 

   

 

    

 

 

Acknowledged and approved: By:  

                     

Name:  

                     

Title:  

                     



--------------------------------------------------------------------------------

EXHIBIT C

PERMITTED INDEBTEDNESS

 

     Current Draw      Availability  

Domestic Lines of Credit

 

TD Bank

   $ 35,000,000      $ 7,500,000  

AFCO Insurance

Premium Finance

   $ 1,603,055.20     

Long Term Debt

 

TD Bank/Regions Bank

   $ 47,375,000     



--------------------------------------------------------------------------------

EXHIBIT D

PERMITTED LIENS

As to the Real Property in Alachua, Florida

 

  1. Declaration of Covenants, Conditions, Restrictions and Easements, recorded
in Book 1588, page 2207, Joinder in Book 1588, page 2205, together with First
Amendment in Book 1762, page 1883 and Second Amendment in Book 2161, page 1701,
together with Designation and Assumption by Successor Developer recorded in Book
2283, page 613 and Book 2283, page 632.

 

  2. Restrictions, dedications, conditions, reservations, easements and other
matters shown on the plat of Progress Center, as recorded in Plat Book M,
Page(s) 82.

 

  3. Restrictions, dedications, conditions, reservations, easements and other
matters shown on the plat of Replat Of Progress Center, as recorded in Plat Book
P, Page(s) 48.

 

  4. Agreement between Apalachee Development Company, a Florida corporation, and
the State of Florida Department of Community Affairs recorded in Book 1605, Page
1374, as amended in Book 1617, page 613.

 

  5. Notice of Development Order Approving The Development of Regional Impact
known as Progress Center recorded in Book 1692, Page 1378, as Amended in Book
1863, page 331 and Second Amendment in Book 2232, page 2867.

 

  6. Notice of Preliminary Development Agreement recorded in Book 2198, Page
2845.

 

  7. Covenants, Conditions and Restrictions as set forth in Special Warranty
Deed recorded in Book 2264, page 2522.

 

  8. Cross Ingress-Egress Easement Agreement recorded in Book 2283, Page 642.

 

  9. Grant of Easement for Ingress, Egress and Public Utilities recorded in Book
3873, Page 1565.

 

  10. Non-Exclusive Public Utility Easement recorded in Book 4157, Page 2088.

As to the Real Property in Marquette, Michigan

 

  1. Terms and Conditions contained in Easement for Storm Sewer in Judgment
Amending Plat of River Park Complex as disclosed by instrument recorded in
Document Number 2004R-11781.

 

  2. Deed Restrictions to River Park Complex recorded in Liber 123, Page 907.



--------------------------------------------------------------------------------

EXHIBIT E

COVENANT COMPLIANCE CERTIFICATE

(Borrower Letterhead)

TD Bank, N.A., as Administrative Agent    
                                         
                                                                    Date:
                    

9715 N. Gate Parkway

Jacksonville, Florida 32246

Attention:                     

The undersigned, the President of RTI Surgical, Inc., a Delaware corporation
formerly known as RTI Biologics, Inc. (“Borrower”), gives this certificate to TD
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), in accordance with the requirements of Section                      of
that certain Third Amended and Restated Loan Agreement, dated August     , 2017
(as amended, modified, supplemented or restated and in effect from time to time,
the “Loan Agreement”), by and among Borrower, lenders and the Administrative
Agent. Capitalized terms used in this Certificate, unless otherwise defined
herein, shall have the meanings ascribed to them in the Loan Agreement.

1. Based upon my review of the consolidated balance sheets and statements of
income of Borrower for the fiscal period ending             , 20    , copies of
which are attached hereto, I hereby certify that:

(a) The Fixed Charge Coverage Ratio of Borrower is
                                        ;

(b) The Leverage Ratio of Borrower is                                         ;
and

(c) The Unrestricted Cash of Borrower is
                                        .

Attached as Schedule A are the details underlying such financial covenant
calculations.

2. No default exists on the date hereof, other than:
                                         [if none, so state; and

3. No Event of Default exists on the date hereof, other than:
                                         [if none, so state].

 

Very truly yours, By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

APPENDIX 1

CONSOLIDATED EBITDA

For purposes of the financial covenant calculations contemplated by
Section 5.12, Borrower’s quarterly Consolidated EBITDA, inclusive of authorized
one time charges and excluding EBITDA generated by Borrower’s CTS Business shall
be as follows for the periods indicated:

 

For the Quarter ending September 30, 2016

   $5,721,000

For the Quarter ending December 31, 2016

   $5,084,000

For the Quarter ending March 32, 2017

   $5,856,000

For the Quarter ending June 30, 2017

   Consolidated EBITDA for the Quarter ending June 30, 2017, inclusive of
authorized one time charges less EBITDA generated by Borrower’s CTS Business in
such Quarter.